Exhibit 10.1
 





J.P.Morgan


AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


December 1, 2015
among
KAISER ALUMINUM CORPORATION,
KAISER ALUMINUM INVESTMENTS COMPANY,
KAISER ALUMINUM FABRICATED PRODUCTS, LLC,
KAISER ALUMINUM WASHINGTON, LLC and
KAISER ALUMINUM ALEXCO, LLC,


as Borrowers
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________


J.P. MORGAN SECURITIES LLC and
WELLS FARGO BANK, N.A.,
as Joint Bookrunners and Joint Lead Arrangers
WELLS FARGO BANK, N.A.,
as Documentation Agent
and
BANK OF AMERICA, N.A.,
as Syndication Agent
 



CHASE BUSINESS CREDIT




--------------------------------------------------------------------------------


Table of Contents


 
 
Page


 
 
 
ARTICLE I
Definitions
Section 1.01.
Defined Terms
1


Section 1.02.
Classification of Loans and Borrowings
34


Section 1.03.
Terms Generally
35


Section 1.04.
Accounting Terms; GAAP
35


Section 1.05.
Allocation of Loans and Applicable Percentages at the Effective Date
35


Section 1.06.
Retroactive Adjustment of Applicable Rate
36


ARTICLE II
The Credits
Section 2.01.
Revolving Commitments
36


Section 2.02.
Loans and Borrowings
36


Section 2.03.
Requests for Revolving Borrowings
37


Section 2.04.
Protective Advances
38


Section 2.05.
Swingline Loans
38


Section 2.06.
Letters of Credit
39


Section 2.07.
Funding of Borrowings
43


Section 2.08.
Interest Elections
43


Section 2.09.
Termination of Revolving Commitments; Increase in Revolving Commitments
44


Section 2.10.
Repayment and Amortization of Loans; Evidence of Debt
46


Section 2.11.
Prepayment of Loans
46


Section 2.12.
Fees
47


Section 2.13.
Interest
48


Section 2.14.
Alternate Rate of Interest
49


Section 2.15.
Increased Costs
49


Section 2.16.
Break Funding Payments
50


Section 2.17.
Withholding of Taxes; Gross-Up
51


Section 2.18.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
54


Section 2.19.
Mitigation Obligations; Replacement of Lenders
56


Section 2.20.
Defaulting Lenders
57


Section 2.21.
Returned Payments
58




i

--------------------------------------------------------------------------------


ARTICLE III
Representations and Warranties
Section 3.01.
Organization; Powers
59


Section 3.02.
Authorization; Enforceability
59


Section 3.03.
Governmental Approvals; No Conflicts
59


Section 3.04.
Financial Condition; No Material Adverse Change
59


Section 3.05.
Properties
59


Section 3.06.
Litigation and Environmental Matters
60


Section 3.07.
Compliance with Laws and Agreements
60


Section 3.08.
Investment Company Status
60


Section 3.09.
Taxes
60


Section 3.10.
ERISA
60


Section 3.11.
Disclosure
60


Section 3.12.
Material Agreements
61


Section 3.13.
Solvency
61


Section 3.14.
Insurance
61


Section 3.15.
Capitalization and Subsidiaries
61


Section 3.16.
Security Interest in Collateral
62


Section 3.17.
Employment Matters
62


Section 3.18.
Federal Reserve Regulations
62


Section 3.19.
Use of Proceeds
62


Section 3.20.
Anti-Corruption Laws and Sanctions
62


Section 3.21.
Common Enterprise
62


ARTICLE IV
Conditions
Section 4.01.
Effective Date
63


Section 4.02.
Each Credit Event
65


ARTICLE V
Affirmative Covenants
Section 5.01.
Financial Statements; Borrowing Base and Other Information
66


Section 5.02.
Notices of Material Events
68


Section 5.03.
Existence; Conduct of Business
69


Section 5.04.
Payment of Obligations
69


Section 5.05.
Maintenance of Properties
70


Section 5.06.
Books and Records; Inspection Rights
70


Section 5.07.
Compliance with Laws
70




















ii

--------------------------------------------------------------------------------


Section 5.08.
Use of Proceeds
70


Section 5.09.
Insurance
70


Section 5.10.
Environmental Covenant
71


Section 5.11.
Appraisals
71


Section 5.12.
Field Examinations
72


Section 5.13.
Depository Banks
72


Section 5.14.
Additional Collateral; Further Assurances
72


ARTICLE VI
Negative Covenants
Section 6.01.
Indebtedness
73


Section 6.02.
Liens
75


Section 6.03.
Fundamental Changes
75


Section 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
76


Section 6.05.
Asset Sales
77


Section 6.06.
Sale and Leaseback Transactions
78


Section 6.07.
Swap Agreements
78


Section 6.08.
Restricted Payments; Certain Payments of Indebtedness
78


Section 6.09.
Transactions with Affiliates    
79


Section 6.10.
Restrictive Agreements
79


Section 6.11.
Amendment of Material Documents
79


Section 6.12.
Fixed Charge Coverage Ratio
80


ARTICLE VII
Events of Default
ARTICLE VIII
The Administrative Agent; Other Agents
Section 8.01.
Appointment
82


Section 8.02.
Rights as a Lender
83


Section 8.03.
Duties and Obligations
83


Section 8.04.
Reliance
83


Section 8.05.
Actions through Sub-Agents    
83


Section 8.06
Resignation
84


Section 8.07.
Non-Reliance
84


Section 8.08.
Other Agency Titles
85


Section 8.09.
Not Partners or Co-Venturers; Administrative Agent as Representative of Secured
Parties
85






















iii

--------------------------------------------------------------------------------


ARTICLE IX
Miscellaneous
Section 9.01.
Notices
86


Section 9.02.
Waivers; Amendments
88


Section 9.03.
Expenses; Indemnity; Damage Waiver
89


Section 9.04.
Successors and Assigns
91


Section 9.05.
Survival
94


Section 9.06.
Counterparts; Integration; Effectiveness
95


Section 9.07.
Severability
95


Section 9.08.
Right of Setoff
95


Section 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
96


Section 9.10.
WAIVER OF JURY TRIAL    
96


Section 9.11.
Headings
96


Section 9.12.
Confidentiality
97


Section 9.13.
Several Obligations; Nonreliance; Violation of Law
97


Section 9.14.
USA PATRIOT Act
98


Section 9.15.
Disclosure
98


Section 9.16.
Appointment for Perfection
98


Section 9.17.
Interest Rate Limitation
98


Section 9.18.
Marketing Consent
98


Section 9.19.
Equipment Releases
98


ARTICLE X
Loan Guaranty
Section 10.01.
Guaranty
99


Section 10.02.
Guaranty of Payment
99


Section 10.03.
No Discharge or Diminishment of Loan Guaranty
99


Section 10.04.
Defenses Waived
100


Section 10.05.
Rights of Subrogation
100


Section 10.06.
Reinstatement; Stay of Acceleration
100


Section 10.07.
Information
100


Section 10.08.
Termination
101


Section 10.09.
Taxes
101


Section 10.10.
Maximum Liability
101


Section 10.11.
Contribution
101


Section 10.12.
Liability Cumulative
102






















iv

--------------------------------------------------------------------------------


ARTICLE XI
The Borrower Representative
Section 11.01.
Appointment; Nature of Relationship
102


Section 11.02.
Powers
102


Section 11.03.
Employment of Agents
103


Section 11.04.
Notices
103


Section 11.05.
Successor Borrower Representative
103


Section 11.06.
Execution of Loan Documents; Borrowing Base Certificate
103


Section 11.07.
Reporting
103






v

--------------------------------------------------------------------------------


SCHEDULES:


Revolving Commitment Schedule
Schedule 1.01(b) - Designated Account Debtors
Schedule 1.01(c) - Significant Subsidiaries
Schedule 1.01(d) - Reliance Account Debtors
Schedule 1.01(e) - Existing Loans
Schedule 2.06(k) - Existing Letters of Credit
Schedule 3.05 (a) - Real Property
Schedule 3.05(b) - Intellectual Property
Schedule 3.06 - Disclosed Matters
Schedule 3.12 - Material Agreements
Schedule 3.14 - Insurance
Schedule 3.15 - Capitalization and Subsidiaries
Schedule 6.01(b) - Existing Indebtedness
Schedule 6.01(e) - Existing Purchase Money Debt and Capital Lease Obligations
Schedule 6.02 - Existing Liens
Schedule 6.04 - Existing Investments
Schedule 6.10 - Existing Restrictions


EXHIBITS:


Exhibit A - Form of Assignment and Assumption
Exhibit B - Form of Opinion of Borrower’s Counsel
Exhibit C - Form of Borrowing Base Certificate
Exhibit D - Form of Compliance Certificate
Exhibit E - Form of Joinder Agreement
Exhibit F-1 - U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-2 - U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-3 - U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-4 - U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)



vi

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 1, 2015 (as it may
be amended or modified from time to time, this “Agreement”), among KAISER
ALUMINUM CORPORATION, a Delaware corporation, KAISER ALUMINUM INVESTMENTS
COMPANY, a Delaware corporation, KAISER ALUMINUM FABRICATED PRODUCTS, LLC, a
Delaware limited liability company, KAISER ALUMINUM WASHINGTON, LLC, a Delaware
limited liability company, and KAISER ALUMINUM ALEXCO, LLC, a Delaware limited
liability company, as Borrowers, the Lenders party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, J.P. MORGAN SECURITIES LLC and WELLS FARGO BANK,
N.A., as Joint Bookrunners and Joint Lead Arrangers, WELLS FARGO BANK, N.A., as
Documentation Agent, and BANK OF AMERICA, N.A., as Syndication Agent.
The parties hereto agree as follows:
ARTICLE I


Definitions


Section 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Account” has the meaning assigned to such term in the Security Agreement.
“Account Debtor” means any Person obligated on an Account.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase, in its capacity as administrative
agent for the Lenders hereunder, and its successors and assigns in such
capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agency Site” means the Electronic System established by the Administrative
Agent to administer this Agreement.
“Agents” means, individually or collectively as the context may require, the
Administrative Agent, the Joint Bookrunners, the Joint Lead Arrangers, the
Documentation Agent and the Syndication Agent.

1

--------------------------------------------------------------------------------




“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.
“Agreement” has the meaning assigned to such term in the preamble.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, a percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the Total Revolving Commitment of all the Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon such Revolving Lender’s share of the
aggregate Revolving Exposures at that time), (b) with respect to Protective
Advances or with respect to the Aggregate Credit Exposure, a percentage based
upon its share of the Aggregate Credit Exposure and the unused Revolving
Commitments; provided that in accordance with Section 2.20, so long as any
Lender shall be a Defaulting Lender, such Defaulting Lender’s Revolving
Commitment shall be disregarded in the calculations under clauses (a) and (c)
above.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum set forth below under
the caption “Revolver ABR Spread” or “Revolver Eurodollar Spread”, as the case
may be, based upon Quarterly Available Credit as of the most recent
determination date; provided that until the delivery to the Administrative
Agent, pursuant to Section 5.01(f), of all the Borrowing Base Certificates for
the first full Fiscal Quarter after the Effective Date, the “Applicable Rate”
shall be the applicable rate per annum set forth below in Category [1]:
Quarterly
Available
Credit
Revolver
ABR
Spread
Revolver
Eurodollar
Spread
Category 1
> 40% of Revolving Commitment
0.25%
1.25%
Category 2
≥ 25% but ≤ 40% of Revolving Commitment
0.50%
1.50%
Category 3
< 25% of Revolving Commitment
0.75%
1.75%




2

--------------------------------------------------------------------------------




For purposes of the foregoing, (a) the Applicable Rate shall be determined by
the Administrative Agent as of the end of each Fiscal Quarter based upon the
Borrowing Base Certificates that are delivered from time to time pursuant to
Section 5.01(f), and (b) each change in the Applicable Rate resulting from a
change in Quarterly Available Credit shall be effective as of the first day of
each succeeding Fiscal Quarter following the Fiscal Quarter with respect to
which the Quarterly Available Credit is calculated and ending on the date
immediately preceding the effective date of the next such change; provided that
Quarterly Available Credit shall be deemed to be in Category 3 (i) at any time
that an Event of Default has occurred and is continuing or (ii) if the Borrower
Representative fails to deliver any Borrowing Base Certificate that is required
to be delivered by it pursuant to Section 5.01(f), during the period from the
expiration of the time for delivery thereof until such Borrowing Base
Certificate is delivered. The Administrative Agent shall provide the Borrower
Representative with a statement of each calculation of Quarterly Available
Credit promptly following the end of each Fiscal Quarter. Notwithstanding
anything to the contrary contained in this definition, the determination of the
Applicable Rate for any period shall be subject to the provisions of Section
1.06.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Total Revolving Commitment and (ii) the Borrowing Base, minus (b) the Aggregate
Credit Exposure, minus (c) without duplication of any Reserves imposed pursuant
to the calculation of Borrowing Base, Reserves. The Administrative Agent may, in
its Permitted Discretion, adjust Reserves, with any such changes to be effective
three Business Days after delivery of notice thereof to the Company.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Total Revolving Commitment.
“Available Revolving Commitment” means, at any time, the Total Revolving
Commitment then in effect minus the Aggregate Credit Exposure.
“Banking Services” means each and any of the following bank services provided to
any Borrower by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).
“Banking Services Obligations” means any and all obligations of the Borrowers,
Kaiser Aluminum Beijing Trading Company, Kaiser Aluminum France, SAS, Kaiser
Aluminum Canada Limited, Trochus Insurance Company, DCO Management , LLC, and
Kaiser Aluminum Mill Products Inc., whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

3

--------------------------------------------------------------------------------




“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality), to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Borrower” or “Borrowers” means, individually or collectively as the context may
require, the Company, KAIC, KAFP, KAW, KAA and each other Significant Subsidiary
that is required to become a Borrower hereunder pursuant to Section 5.14(a).
“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.
“Borrowing” means each (a) Revolving Borrowing, (b) Swingline Loan or (c)
Protective Advance.
“Borrowing Base” means, at any time, the sum of:
(a) 85% of the Borrowers’ Eligible Accounts at such time;
plus
(b) the lesser of (i) 75% of the Borrowers’ Eligible Inventory, valued at the
lower of cost or market value, determined on a first-in-first-out basis, at such
time, and (ii) the product of 85% multiplied by the Net Orderly Liquidation
Value percentage identified in the most recent inventory appraisal ordered by
the Administrative Agent multiplied by the Borrowers’ Eligible Inventory, valued
at the lower of cost or market value, determined on a first-in-first-out basis,
at such time;
plus
(c) the PP&E Component;
minus

4

--------------------------------------------------------------------------------




(d) without duplication of any Reserves imposed pursuant to the calculation of
Availability, Reserves;
minus
(e) the excess, if any, of (i) 85% of the Borrowers’ Eligible Accounts owed by
Account Debtors that are not organized under the law of the U.S. or a state of
the U.S., over (ii) 25% of the lesser of (A) the Total Revolving Commitment and
(B) the sum of the amount described in the foregoing clause (a), plus the amount
described in the foregoing clause (b) plus the amount described in the foregoing
clause (c) minus the amount described in the foregoing clause (d).
The Administrative Agent may, in its Permitted Discretion, reduce the advance
rates set forth above, adjust Reserves or reduce one or more of the other
elements used in computing the Borrowing Base, with any such changes to be
effective three Business Days after delivery of notice thereof to the Company.
Commencing 91 days prior to the maturity date of the Unsecured Notes, Reserves
shall be increased by an amount equal to the principal amount outstanding of the
Unsecured Notes, less the amount of cash set aside by the Company in a manner
satisfactory to the Administrative Agent for the repayment of the Unsecured
Notes.
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit C or another form which is acceptable to the
Administrative Agent in its sole discretion.
“Borrowing Request” means a request by the Borrower Representative for a
Borrowing of Revolving Loans in accordance with Section 2.02.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.
“Capital Expenditures” means, without duplication, any actual cash expenditure
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 45% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Company by Persons who were not (i) directors of the Company on
the date of this Agreement, (ii) nominated or appointed by the board of
directors of the Company or (iii) approved by the board of directors of the
Company as director candidates prior to their election; or (c) the acquisition
of direct or indirect Control of any of the Borrowers (other than the Company)
by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the SEC thereunder as in effect on the Effective Date)
other than the Company.

5

--------------------------------------------------------------------------------




“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule. regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any
Borrower, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent (for
the benefit of the Secured Holders) to secure the Secured Obligations.
“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.
“Collateral Documents” means, collectively, the Security Agreement, each
Collateral Access Agreement, each Deposit Account Control Agreement, each Lock
Box Agreement and each other document granting a Lien upon the Collateral as
security for payment of the Secured Obligations.
“Collection Deposit Account” has the meaning assigned to such term in the
Security Agreement.
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Revolving Commitment is set forth on the Revolving Commitment Schedule,
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Commodity Swap Agreement” means any Swap Agreement involving or settled by
reference to one or more commodities.
“Company” means Kaiser Aluminum Corporation, a Delaware corporation.

6

--------------------------------------------------------------------------------




“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covenant Release Event” means as of any date following the occurrence of a
Covenant Trigger Event, the first date upon which Availability has exceeded 10%
of the Total Commitment then in effect for each day during the 30 consecutive
calendar day period ending on such date after the immediately preceding Covenant
Trigger Event.
“Covenant Trigger Event” means any date on which Availability has been less than
10% of the Total Revolving Commitment then in effect. A Covenant Trigger Event
shall be deemed to have occurred and be continuing from the occurrence of such
Covenant Trigger Event up to but not including the first date upon which a
Covenant Release Event occurs following such Covenant Trigger Event.
“Covenant Trigger Period” means the period beginning on the date of the
occurrence of a Covenant Trigger Event and ending on the date of the occurrence
of the Covenant Release Event.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Lender Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified any Borrower or any Lender Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Lender Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Lender Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
“Deposit Account Control Agreement” has the meaning assigned to such term in the
Security Agreement.

7

--------------------------------------------------------------------------------




“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Disqualified Indebtedness” means any Indebtedness for borrowed money with any
bond, note, indenture or similar instrument issued, assumed or acquired in
connection with an acquisition if the instrument governing such Indebtedness or
other obligation (a) has a scheduled maturity date earlier than 90 days after
the Maturity Date or (b) requires any Borrower to make any scheduled or
mandatory payments of principal or to otherwise purchase or redeem, or make
sinking fund or other similar payments with respect to, such Indebtedness
earlier than 90 days after the Maturity Date; provided that the amount of such
Indebtedness under this clause (b) shall be the aggregate principal amount of
all such scheduled or mandatory payments, purchases, redemptions, or sinking
fund or other similar payments required to be made earlier than 90 days after
the Maturity Date.
“Document” has the meaning assigned to such term in the Security Agreement.
“Documentation Agent” means Wells Fargo Bank, N.A., in its capacity as
Documentation Agent, and its successors and assigns in such capacity.
“dollars” or “$” refers to lawful money of the United States.
“Dominion Release Event” means, as of any date following the occurrence of a
Dominion Trigger Event, the first date upon which Availability has exceeded 10%
of the Total Revolving Commitment then in effect for each day during the 30
consecutive calendar day period ending on such date after the immediately
preceding Dominion Trigger Event.
“Dominion Trigger Event” means any date on which Availability is less than 10%
of the Total Revolving Commitment then in effect for any period of five
consecutive Business Days ending on such date. A Dominion Trigger Event shall be
deemed to have occurred and be continuing from the occurrence of such Dominion
Trigger Event up to but not including the first date upon which a Dominion
Release Event occurs following such Dominion Trigger Event.
“Dominion Trigger Period” means the period beginning on the date of the
occurrence of a Dominion Trigger Event and ending on the date of the occurrence
of the Dominion Release Event.
“EBITDA” means, for the Borrowers and the Subsidiaries on a consolidated basis,
for any period, in each case as determined in accordance with GAAP, Net Income
for such period, plus (a) to the extent deducted in determining Net Income for
such period, (i) Interest Expense, (ii) expense for income taxes, (iii)
depreciation, (iv) amortization, (v) extraordinary losses incurred, (vi)
Mark-to-Market Losses, (vii) Salaried VEBA Expense, (viii) any other non-cash
charges except to the extent that any such non-cash charges (A) could reasonably
be expected to result in a cash payment during the term of this Agreement or (B)
represent amortization of a prepaid cash item paid in a prior period, and (ix)
any expense or charge related to the transactions contemplated hereby and any
equity issuance, investment, acquisition (whether or not such acquisition has
been or will be consummated), disposition, recapitalization or the incurrence of
Indebtedness permitted to be incurred hereunder including a refinancing thereof
(whether or not successful) and any amendment or modification to the terms of
any such transactions, in each case, deducted in computing net income, minus (b)
to the extent included in determining Net Income, (i) benefit for income taxes,
(ii) extraordinary gains realized, (iii) Mark-to-Market Profits and (iv)
Salaried VEBA Benefits. For the avoidance of doubt, no cash payments to settle
the Union VEBA Trust Liability will be an adjustment to determine EBITDA.

8

--------------------------------------------------------------------------------




“EDGAR” means the SEC’s Electronic Data Gathering Analysis and Retrieval System
(or any successor system).
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Eligible Accounts” means, at any time, the Accounts of the Borrowers which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for (a) the extension of Revolving Loans and Swingline Loans and (b) the
issuance of Letters of Credit hereunder. Without limiting the Administrative
Agent’s discretion provided herein, Eligible Accounts shall not include any
Account:
(a)    which is not subject to a first priority perfected security interest in
favor of the Administrative Agent (for the benefit of the Secured Holders);
(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Secured Holders) or (ii) a
Permitted Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Secured Holders);
(c)    which is unpaid more than 120 days after the date of the original invoice
therefor (or more than 60 days after the original due date therefor);
(d)    which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible under
this Agreement (other than as a result of the operation of paragraph (e) below);
(e)    which is owing by an Account Debtor to the extent that the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to all the
Borrowers exceeds 25% (or, solely in the case of the Reliance Account Debtors
and Investment-Grade Account Debtors, 35%) of the aggregate amount of Eligible
Accounts of all the Borrowers, provided that, in each such case, only those
Accounts owing by such Account Debtor or group of Affiliated Account Debtors
that are in excess of 25% (or 35% in the case of the Reliance Account Debtors
and Investment-Grade Account Debtors) of the aggregate amount of Eligible
Accounts as set forth in the most recent Borrowing Base Certificate delivered
hereunder shall be deemed ineligible as a result of this paragraph (e);
(f)    with respect to which any (i) covenant has been breached in any material
respect or (ii) representation or warranty is not true in all material respects,
in each case to the extent contained in this Agreement or the Security
Agreement; provided that each such representation and warranty shall be true and
correct in all respects to the extent it is already qualified by a materiality
standard;

9

--------------------------------------------------------------------------------




(g)    which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business; (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor; (iii) represents a progress billing; (iv)
is contingent upon the applicable Borrower’s completion of any further
performance (other than product returns in the ordinary course of business); (v)
represents a guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis (excluding Accounts
that are subject to returns in the ordinary course of business); (vi) represents
a sale on a bill-and-hold; provided that such Account shall be deemed eligible
if (A) the applicable Account Debtor with respect to such Account has delivered
an agreement (in form and substance acceptable to the Administrative Agent)
among such Account Debtor, the applicable Borrower and the Administrative Agent,
pursuant to which such Account Debtor unconditionally agrees to accept delivery
of such goods and waives any rights of set-off with respect to such Account or
(B) such Account Debtor unconditionally agrees to pay in cash for such Account
in the event that such Account Debtor elects not to take delivery); and (vii)
relates to payments of interest;
(h)    for which the goods giving rise to such Account have not been shipped to
the Account Debtor or for which the services giving rise to such Account have
not been performed by such Borrower (other than bill-and-hold Accounts which
satisfy the requirements set forth in the proviso to clause (g)(vi) above);
provided, however, that this paragraph shall not exclude portions of Accounts
relating to “capacity reservation fees”;
(i)    with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
(j)    which is owed by an Account Debtor which has (i) applied for, suffered or
consented to the appointment of any receiver, custodian, trustee or liquidator
of its assets; (ii) has had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator; (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or Federal bankruptcy laws; (iv)
has admitted in writing its inability, or is generally unable to, pay its debts
as they become due; (v) become insolvent; or (vi) ceased operation of its
business; provided that, notwithstanding the foregoing, the Administrative Agent
may determine, in its Permitted Discretion, that post-petition Accounts owing by
an Account Debtor that is a debtor-in-possession under Federal bankruptcy laws
shall not be deemed ineligible;
(k)    which is owed by any Account Debtor which has sold all or a substantially
all of its assets;
(l)    which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S., the United Kingdom or Canada or (ii) is not
organized under applicable law of the U.S., any state of the U.S., the United
Kingdom, Canada or any province of Canada unless, in either case, such Account
is (A) backed by a Letter of Credit acceptable to the Administrative Agent which
is in the possession of, and is directly drawable by, the Administrative Agent,
(B) owed by an Account Debtor that has been approved by the Administrative Agent
in its Permitted Discretion or (C) owed by an Account Debtor listed on Schedule
1.01(b), as such schedule may be amended from time to time by the Borrower
Representative with the consent of the Required Lenders; provided that with
respect to clauses (B) and (C), the aggregate amount of such Accounts owed by
all such Account Debtors in the aggregate shall not exceed 25% of the aggregate
amount of Eligible Receivables;

10

--------------------------------------------------------------------------------




(m)    which is owed in any currency other than U.S. dollars, Euros, Pounds
Sterling, Canadian Dollars or any other currency specified by the Administrative
Agent in its Permitted Discretion; provided that the amount of all such Accounts
payable in Euros, Pounds Sterling, Canadian Dollars or any other currency
specified by the Administrative Agent shall not exceed $15,000,000 in the
aggregate; and provided, further, that, with respect to Accounts owed in any
currency other than U.S. dollars, the value of such Accounts for purposes of
calculating the Borrowing Base shall be expressed in U.S. dollars as of the date
of the applicable Borrowing Base Certificate, each such value to be calculated
on a basis acceptable to the Administrative Agent in its Permitted Discretion;
(n)    which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of the Administrative Agent, or
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940,
as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Administrative Agent in such Account
have been complied with to the Administrative Agent’s satisfaction;
(o)    which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Borrower;
(p)    which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Borrower is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;
(q)    which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
(r)    which is evidenced by any promissory note, chattel paper, or instrument;
(s)    which is (i) owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction or (ii) a Sanctioned
Person;
(t)    with respect to which such Borrower has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Borrower created a new receivable for the unpaid portion of such
Account;
(u)    which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;



11

--------------------------------------------------------------------------------




(v)    which is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower has or has
had an ownership interest in such goods, or which indicates any party other than
such Borrower as payee or remittance party; or
(w)    which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever.
In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that such Borrower may be obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by such Borrower to reduce the amount of
such Account.
“Eligible Equipment” means machinery, equipment and rolling stock (solely for
purposes of this definition and any definition used in the calculation of the
Borrowing Base, “Equipment”) owned by a Borrower and located in the United
States, which satisfies each of the following requirements:
(a) the applicable Borrower has good and marketable title to the Equipment;
(b) the full purchase price for the Equipment has been paid by the applicable
Borrower;
(c) the Equipment is located on premises owned or leased by the applicable
Borrower (provided that with respect to Equipment that is located at a leased
facility, the Administrative Agent shall have received a Collateral Access
Agreement in form and substance acceptable to the Administrative Agent or the
Administrative Agent shall have implemented Reserves in an amount equal to three
(3) months rent for such leased facility, but without duplication of any
Reserves for rent pursuant to any other provision of this Agreement or any
deduction of rent as a portion of liquidation costs in determining the Net
Orderly Liquidation Value of such Equipment);
(d) the Equipment is in good repair and working order;
(e) the Equipment is not subject to any agreement which restricts the ability of
the applicable Borrower to use, sell, transport or dispose of the Equipment or
which restricts the Administrative Agent’s ability to take possession of, sell
or otherwise dispose of the Equipment;
(f) the Equipment does not constitute “fixtures” under the applicable laws of
the jurisdiction in which the Equipment is located;
(g) the Administrative Agent has received an appraisal report with respect to
the Equipment from an independent appraiser reasonably satisfactory to the
Administrative Agent setting forth the Net Orderly Liquidation Value of the
Equipment;
(h) the Administrative Agent has a perfected first-priority Lien on the
Equipment subject to no other Liens, except Liens permitted under Section 6.02
hereof that are subordinate and junior to the Lien in favor of the
Administrative Agent; and

12

--------------------------------------------------------------------------------




(i) the Administrative Agent has not determined, in its Permitted Discretion,
that such Equipment is ineligible.
“Eligible Inventory” means, at any time, the Inventory of a Borrower which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for (i) the extension of Revolving Loans and Swingline Loans and (ii) the
issuance of Letters of Credit hereunder. Without limiting the Administrative
Agent’s discretion provided herein, Eligible Inventory shall not include any
Inventory:
(a)    which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Secured Holders);
(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Secured Holders) and (ii) a
Permitted Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Secured Holders);
(c)    which is, in the Administrative Agent’s opinion, applying its Permitted
Discretion, slow moving, obsolete, unmerchantable, defective, unfit for sale,
not salable at prices approximating at least the cost of such Inventory in the
ordinary course of business or unacceptable due to age, type, category and/or
quantity;
(d)    with respect to which any covenant has been breached in any material
respect or representation or warranty is not true in all material respects, in
each case to the extent contained in this Agreement or the Security Agreement
(provided that each such representation and warranty shall be true and correct
in all respects to the extent it is already qualified by a materiality standard)
and which does not conform in any material respect to all standards imposed by
any Governmental Authority;
(e)    in which any Person other than such Borrower shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;
(f)    which constitutes packaging and shipping material or stores (provided
that such stores may be deemed eligible in the Administrative Agent’s Permitted
Discretion upon receipt of an inventory appraisal with respect to such stores,
which appraisal shall be done in a manner acceptable to the Administrative Agent
by an appraiser acceptable to the Administrative Agent), displays or display
items, bill-and-hold goods, goods that are returned or marked for return,
repossessed goods, defective or damaged goods, goods held on consignment, or
goods which are not of a type held for sale in the ordinary course of business;
(g)    other than Inventory not in excess of $5,000,000 at any time, which is
(i) not located in the U.S. or Canada or (ii) in transit except for Inventory in
transit between locations controlled by a Borrower;
(h)    which is located in any location leased by such Borrower unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Rent Reserve with respect to such facility has been established by the
Administrative Agent in its Permitted Discretion, but without duplication of any
Rent Reserves pursuant to any other provision of this Agreement;

13

--------------------------------------------------------------------------------




(i)    which is located in any third party warehouse or is in the possession of
a bailee (other than a third party processor) unless (i) such warehouseman or
bailee has delivered to the Administrative Agent a Collateral Access Agreement
and such other documentation as the Administrative Agent may require in its
Permitted Discretion (provided that up to $15,000,000 of such Inventory may be
included in the Borrowing Base even if Collateral Access Agreements and such
other documentation as the Administrative Agent may require have not been
obtained with respect to such Inventory) or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion;
(j)    which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor; provided that Inventory located at a third-party processor shall not
be ineligible pursuant to this paragraph (j) if the applicable third-party
processor has entered into, on terms reasonably satisfactory to the
Administrative Agent, a Collateral Access Agreement or such other documentation
as the Administrative Agent may reasonably require;
(k)    which is the subject of a consignment by such Borrower as consignor or
which any Borrower has placed on consignment with another Person (other than a
Person that is a third party processor of such Inventory, in which case such
Inventory may be included as Eligible Inventory to the extent provided in
paragraph (j) above);
(l)    which contains or bears any intellectual property rights licensed to such
Borrower unless the Administrative Agent is satisfied, in its Permitted
Discretion, that it may sell or otherwise dispose of such Inventory without (i)
infringing the rights of such licensor, (ii) violating any contract with such
licensor, or (iii) incurring any liability with respect to payment of royalties
other than royalties incurred pursuant to sale of such Inventory under the
current licensing agreement;
(m)    for which reclamation rights have been asserted by the seller; or
(n)    which has been acquired from a Sanctioned Person; or
(o)    which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equipment” means (a) any machinery or equipment and (b) any other Property
classified as “equipment” under the UCC.

14

--------------------------------------------------------------------------------




“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b), (c), (m) or (o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of a failure to satisfy any minimum funding standard
(sufficient to give rise to a Lien under Section 430 of the Code or Section 303
of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the taking of any steps by any
Borrower or any ERISA Affiliate to terminate any Plan or the receipt by any
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by any Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (g) the receipt by any Borrower
or any ERISA Affiliate of any notice concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; or (h)
the incurrence by any Borrower of any material liability under Title IV of
ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrowers under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender's assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient's failure to comply with Section 2.17(f); and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

15

--------------------------------------------------------------------------------




“Existing Credit Agreement” means the Credit Agreement dated as of September 30,
2011, as amended, among the Borrowers, the lenders party thereto and JPMorgan
Chase, as Administrative Agent.
“Existing Lender” means any Lender that has Existing Loans, immediately prior to
the making of the initial Borrowings hereunder.
“Existing Letters of Credit” means the letters of credit referred to on Schedule
2.06(k) hereto, which letters of credit were originally issued by the Issuing
Bank pursuant to the Existing Credit Agreement.
“Existing Loans” means, with respect to each Existing Lender, the aggregate
principal amount of such Existing Lender’s revolving loans that are outstanding
under the Existing Credit Agreement immediately prior to the making of the
initial Borrowings hereunder, as set forth on Schedule 1.01(e).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of a Borrower, or any
other Person who performs a function similar to any of the foregoing and has
been identified in writing to the Administrative Agent as a “Financial Officer”
hereunder.
“Fiscal Month” means any of the monthly accounting periods of the Borrowers and
the Subsidiaries.
“Fiscal Quarter” means any of the quarterly accounting periods of the Borrowers
and the Subsidiaries, ending on March 31, June 30, September 30 and December 31
of each year.
“Fiscal Year” means any of the annual accounting periods of the Borrowers and
the Subsidiaries ending on December 31 of each year.
“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of any
period, of (a) EBITDA for the period of determination minus Net Capital
Expenditures for such period of determination, to (b) Fixed Charges for such
period of determination, all calculated for the Borrowers and the Subsidiaries
(other than Subsidiaries that are not Borrowers and do not meet the conditions
set forth in the first proviso to Section 5.14) on a consolidated basis in
accordance with GAAP.

16

--------------------------------------------------------------------------------




“Fixed Charges” means, for the Borrowers and the Subsidiaries on a consolidated
basis, with reference to any period, without duplication, cash Interest Expense
paid during such period, plus scheduled principal payments on Indebtedness
(including rent or other payments on Capital Lease Obligations other than
imputed interest components thereof) made during such period, plus, income taxes
paid in cash during such period (or less cash payments received with respect to
income taxes during such period), plus dividends or other distributions paid in
cash to holders of Equity Interests in the Company in respect thereof during
such period.
“Fixtures” means any Property classified as “fixtures” under the UCC.
“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.
“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee of any guarantor shall be deemed to be the lower of (i) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made and (ii) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee.
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (other than “capacity reservation fees” arising in the ordinary course of
business), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable, expense accruals and deferred compensation items incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided that, if such Person has not assumed such obligations, then the amount
of Indebtedness of such Person for purposes of this paragraph (f) shall be equal
to the lesser of the amount of the obligations of the holder of such obligations
and the fair market value of the assets of such Person which secure such
obligations; (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) obligations under any liquidated
earn-out; (l) all Swap Obligations of such Person (with the amount of
Indebtedness attributable to Swap Obligations of such Person for purposes of
this definition being equal to the Net Mark-to-Market Exposure with respect
thereto); and (m) any other Off-Balance Sheet Liability.

17

--------------------------------------------------------------------------------




The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of the
Borrowers under any Loan Document and (b) to the extent not otherwise described
in the foregoing clause (a) hereof, Other Taxes.
“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Expense” means, with reference to any period, total interest expense,
calculated on a consolidated basis for the Company and the Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing) for such period
in accordance with GAAP.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day of each calendar month and the Maturity
Date, and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower Representative may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

18

--------------------------------------------------------------------------------




“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Inventory” has the meaning assigned to such term in the Security Agreement.
“Investment” has the meaning assigned to such term in Section 6.04.
“Investment-Grade Account Debtor” means the applicable Account Debtor or such
Account Debtor’s parent entity is rated BBB- or better by S&P or Baa3 or better
by Moody’s.
“Issuing Bank” means JPMorgan Chase, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.06(i). The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
“Joinder Agreement” has the meaning assigned to such term in Section 5.14(a).
“Joint Bookrunners” means, individually or collectively as the context may
require, J.P. Morgan Securities LLC and Wells Fargo Bank, N.A., in their
respective capacities as joint bookrunners hereunder, and each of their
successors and assigns in such capacity.
“Joint Lead Arrangers” means, individually or collectively as the context may
require, J.P. Morgan Securities LLC and Wells Fargo Bank, N.A., in their
respective capacities as joint lead arrangers hereunder, and each of their
successors and assigns in such capacity.
“JPMorgan Chase” means JPMorgan Chase Bank, N.A., a national banking
association, in its individual capacity, and its successors.
“KAA” means Kaiser Aluminum Alexco, LLC, a Delaware limited liability company.
“KAFP” means Kaiser Aluminum Fabricated Products, LLC, a Delaware limited
liability company.
“KAIC” means Kaiser Aluminum Investments Company, a Delaware corporation.
“KAW” means Kaiser Aluminum Washington, LLC, a Delaware limited liability
company.
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

19

--------------------------------------------------------------------------------




“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time, plus (b) the aggregate amount of
all LC Disbursements relating to Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrowers at such time. The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.
“Lender Parties” means, individually or collectively as the context may require,
the Agents, the Lenders and the Issuing Bank.
“Lenders” means the Persons listed on the Revolving Commitment Schedule and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Shortfall Amount” means an amount equal to the difference of
(a) the amount of Letter of Credit Exposure at such time, less (b) the amount of
cash on deposit in the LC Collateral Account at such time which (i) is free and
clear of all rights, claims and Liens of all Persons, other than in favor of the
Administrative Agent (for the benefit of the Secured Holders), and (ii) has not
been applied against the Obligations.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as shall be selected by the
Administrative Agent in its reasonable discretion, in each case (the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, (x) if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement and (y) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 2.14 in the event that the Administrative Agent
shall conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided further, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Notwithstanding
the above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of Alternate Base Rate.
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset; (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

20

--------------------------------------------------------------------------------




“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Loan Guaranty and all other agreements, instruments, documents and certificates
identified in Section 4.01 executed and delivered to, or in favor of, the
Administrative Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Borrower, or any employee of any Borrower, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated thereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
“Loan Guarantor” means each Borrower in its capacity as guarantor of repayment
of the Secured Obligations.
“Loan Guaranty” means Article X of this Agreement.
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Protective Advances.
“Lock Box Agreement” has the meaning assigned to such term in the Security
Agreement.
“Mark-to-Market Losses” means, with respect to any Person as of any date of
determination, all non-cash unrealized losses recorded in the income of such
Person arising from Swap Agreement transactions.
“Mark-to-Market Profits” means with respect to any Person as of any date of
determination, all non-cash unrealized gains or profits recorded in the income
of such Person arising from Swap Agreement transactions.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operations, prospects or condition, financial or otherwise of
the Borrowers, taken as a whole; (b) the ability of the Borrowers, taken as a
whole, to perform any of their obligations under the Loan Documents to which
they are a party; (c) the Collateral, the Administrative Agent’s Liens (for the
benefit of the Secured Holders) on the Collateral or the priority of such Liens;
or (d) the rights of or benefits available to the Administrative Agent or any
other Lender Party under the Loan Documents.
“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit) or obligations in respect of one or more Swap Agreements, of any one
or more of the Borrowers and the Subsidiaries of any Borrower in an aggregate
principal amount exceeding $25,000,000. For purposes of determining Material
Indebtedness, the “obligations” of any Borrower or Subsidiary in respect of any
Swap Agreement at any time shall be the Net Mark-to-Market Exposure that such
Borrower or Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
“Maturity Date” means [December 1], 2020 or any earlier date on which the
Revolving Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof.
“Maximum Liability” has the meaning assigned to such term in Section 10.10.
“Moody’s” means Moody’s Investors Service, Inc.

21

--------------------------------------------------------------------------------




“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Capital Expenditures” means, with respect to any Person and any period, as
of any date of determination, the total Capital Expenditures of such period
minus that portion of such Capital Expenditures that (a) are financed with
Indebtedness described in Section 6.01(e) and 6.01(m), and (b) are financed with
insurance proceeds received in respect of any casualty, provided such insurance
proceeds are reinvested in assets of a substantially similar nature as those
subject to any such casualty.
“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Company or any of the Subsidiaries; (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Company or any of
the Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions; and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.
“Net Mark-to-Market Exposure” means with respect to any Person, as of any date
of determination, the excess (if any) of all unrealized losses over all
unrealized profits of such Person arising from Swap Agreement transactions. As
used in this definition, “unrealized losses” means the fair market value of the
cost to such Person of replacing such Swap Agreement transactions as of the date
of determination (assuming the Swap Agreement transactions were to be terminated
as of the date), and “unrealized profits” means the fair market value of the
gain to such Person of replacing such Swap Agreement transactions as of the date
of determination (assuming such Swap Agreement transactions were to be
terminated as of that date).
“Net Orderly Liquidation Value” means, with respect to Inventory or Equipment of
any Person, the orderly liquidation value thereof as determined in the most
recent appraisal received by the Administrative Agent in accordance with the
terms hereof, which appraisal shall be done in a manner acceptable to the
Administrative Agent by an appraiser acceptable to the Administrative Agent, net
of all costs of liquidation thereof.
“Net Proceeds” means, if in connection with (a) an asset disposition, cash
proceeds received by any Borrower net of (i) commissions, attorneys’ fees,
accountants’ fees, investment banking fees and other reasonable and customary
transaction costs, fees and expenses properly attributable to such transaction
and payable by such Borrower in connection therewith (in each case, paid to
non-Affiliates of such Borrower); (ii) taxes actually payable in respect thereof
and reasonable estimates of taxes actually payable with respect to such
transaction in the tax year of such transaction or in the following tax year;
(iii) amounts payable to holders of senior Liens on such asset (to the extent
such Liens constitute Permitted Liens), if any; (iv) an appropriate reserve for
income taxes in accordance with GAAP established in connection therewith; and
(v) amounts escrowed or reserved against indemnification obligations or purchase
price adjustments; provided, however, that Net Proceeds shall not include any
such amounts so received by such Borrower in respect of any asset disposition
made in any Fiscal Year until the aggregate amount of cash received by all
Borrowers in respect of asset dispositions during such Fiscal Year exceeds
$15,000,000 (excluding cash received in connection with dispositions described
in Section 6.05(a)), in which case Net Proceeds shall constitute solely such
amounts in excess thereof; or (b) the issuance or incurrence of Indebtedness,
cash proceeds net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith; or (c) an equity issuance,
cash proceeds net of underwriting discounts and commissions and other reasonable
costs paid to non-Affiliates in connection therewith, provided, however, that
Net Proceeds shall not include any cash received in connection with the exercise
of stock options granted to employees or directors of any Borrower or any of the
Subsidiaries.

22

--------------------------------------------------------------------------------




“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.
“Obligated Party” has the meaning assigned to such term in Section 10.02.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Borrowers to the
Lenders or to any Lender, the Administrative Agent, the Issuing Bank or any
indemnified party arising under the Loan Documents.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Participant” has the meaning set forth in Section 9.04.
“Paying Guarantor” has the meaning assigned to such term in Section 10.11.
“Payment Condition” means, with respect to any proposed action on any date, a
condition that is satisfied if (a) no Default or Event of Default has occurred
and is continuing or would result after giving effect to such action and (b) (i)
after giving effect to such proposed action, Availability calculated on a Pro
Forma Basis is greater than 17.5% of the Total Revolving Commitment or (ii) both
(A) after giving effect to such proposed action, Availability calculated on a
Pro Forma Basis is greater than 15% of the Total Revolving Commitment and (B)
the Fixed Charge Coverage Ratio, calculated on a Pro Forma Basis (with the
amount of any prepayments of Indebtedness made during such period and the amount
of any Investments in joint ventures for such period being deemed to be Fixed
Charges for such pro forma calculation) after giving effect to such proposed
action for the period of four consecutive Fiscal Quarters ending on the last day
of the most recently ended Fiscal Quarter of the Company for which financial
statements have been delivered pursuant to Section 5.01, is greater than 1.15 to
1.0.

23

--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any acquisition by any Borrower in a transaction
that satisfies each of the following requirements:
(a)    such acquisition is not a hostile or contested acquisition;
(b)    the business acquired in connection with such acquisition (i) is not
located in any country or jurisdiction in which (A) in accordance with
Requirements of Law binding on U.S. Persons (including the regulations
promulgated by the U.S. Office of Foreign Assets Control), U.S. Persons are
prohibited from engaging in business or (B) any Lender would, in accordance with
its internal policies, be prohibited from extending credit, and (ii) is not
primarily engaged, directly or indirectly, in any material line of business
other than the businesses in which the Borrowers are engaged on the Effective
Date and any business activities that are substantially similar, related or
incidental thereto;
(c)    both before and after giving effect to such acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct in all material
respects; provided that either (i)(A) each such representation and warranty
shall be true and correct in all respects to the extent it is already qualified
by a materiality standard and (B) any such representation or warranty which
relates to a specified prior date shall be true and correct (subject to the
aforementioned materiality standards) as of such earlier date; or (ii) to the
extent the Lenders have been notified in writing by the Borrower Representative
that any representation or warranty is not correct, the Required Lenders have
explicitly waived in writing compliance with such representation or warranty;
(d)    as soon as available, but not less than ten days prior to closing of such
acquisition, the Borrower Representative has provided the Administrative Agent
(i) notice of such acquisition and (ii) a copy of all business and financial
information reasonably requested by the Administrative Agent including pro forma
financial statements, statements of cash flow, and Availability projections;
(e)    if the Accounts and Inventory acquired in connection with such
acquisition are proposed to be included in the determination of the Borrowing
Base and would, if so included, constitute 10% or more of the Borrowing Base,
the Administrative Agent shall have conducted an audit and field examination of
such Accounts and Inventory to its satisfaction prior to such inclusion;
(f)    the Payment Condition is satisfied;
(g)    if such acquisition is an acquisition of the Equity Interests of a
Person, such acquisition is structured so that the Person so acquired shall
become a wholly-owned Subsidiary of a Borrower and, if required pursuant to
Section 5.14(a), a Borrower pursuant to the terms of this Agreement; provided
that if such Person does not become a Borrower or if the acquisition is of
Equity Interests of a Person in connection with a joint venture, then the
Payment Condition must be satisfied;

24

--------------------------------------------------------------------------------




(h)    if such acquisition involves a merger or consolidation involving a
Borrower, such Borrower shall be the surviving entity;
(i)    if such acquisition is an acquisition of assets, the acquisition is
structured so that a Borrower shall acquire such assets;
(j)    if such acquisition is an acquisition of Equity Interests, such
acquisition will not result in any violation of Regulation U;
(k)    no Borrower shall, as a result of or in connection with any such
acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that at the time
of such acquisition could be reasonably expected to have a Material Adverse
Effect;
(l)    in connection with an acquisition of the Equity Interests of any Person
that becomes a Borrower, all Liens on property of such Person (other than Liens
in favor of the Administrative Agent (for the benefit of the Secured Holders)
securing the Secured Obligations and any Liens that would constitute Permitted
Liens) shall be terminated unless the Lenders in their sole discretion consent
otherwise, and in connection with an acquisition of the assets of any Person by
a Borrower, all Liens on such assets (other than Liens in favor of the
Administrative Agent (for the benefit of the Secured Holders) securing the
Secured Obligations and any Liens that would constitute Permitted Liens) shall
be terminated;
(m)    the Borrower Representative shall certify in reasonable detail to the
Lenders those calculations it is relying on pursuant to paragraph (f) and
paragraph (g), as applicable, in making any determination therein; and
(n)    no Default or Event of Default has occurred and is continuing at the time
such acquisition is consummated or after giving effect thereto.
“Permitted Commodity Swap Agreement” means any Commodity Swap Agreement that (a)
involves or is settled with respect to electricity, natural gas, diesel fuel,
aluminum, alumina, bauxite or other mineral or metal used in the business of the
Borrowers or the Subsidiaries, and (b) is entered into in the ordinary course of
business of the Borrowers to hedge against fluctuations in the price of
electricity, natural gas, diesel fuel, aluminum, alumina, bauxite or other
minerals or metals used in the business of the Borrowers or the Subsidiaries and
not for speculative purposes.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    landlord’s, carrier’s, warehousemen’s, workmen’s, vendor’s, consignor’s,
mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with Section
5.04;

25

--------------------------------------------------------------------------------




(c)    Liens incurred or pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation laws, unemployment insurance,
governmental insurance and other social security laws or regulations;
(d)    Liens granted and deposits and other investments made to secure the
performance of tenders, bids, contracts (other than for the repayment of
Indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;
(e)    Liens incurred to secure appeal bonds and judgment and attachment liens
in respect of judgments that do not constitute an Event of Default under
paragraph (k) of Article VII; and
(f)    easements, zoning restrictions, rights-of-way covenants, consents,
reservations, mineral leases, encroachments, variations and zoning laws,
ordinances, other restrictions and rights reserved to or vested in any
municipality or government or proper authority to control or regulate any real
property of the Borrowers, charges or encumbrances (whether or not recorded) and
interest of ground lessors, minor defects and irregularities in the title to any
real property, which do not interfere materially with the ordinary conduct of
the business of the Borrowers, and which do not materially detract from the
value of the property to which they attach or materially impair the use thereof
to the Borrowers;
(g)    purchase money Liens (including capital leases) upon or in any property
acquired or held in the ordinary course of business to secure the purchase price
of such property solely for the purpose of financing the acquisition of such
property to the extent such purchase money Liens secure Indebtedness incurred in
accordance with Section 6.01(e);
(h)    pledges or deposits in the ordinary course to secure leases entered into
in the ordinary course of business;
(i)    pledges and deposits of cash and Permitted Investments with a commodity
broker or dealer for the purpose of margining or securing the obligations of any
Borrower or Significant Subsidiary under a Permitted Commodity Swap Agreement;
(j)    any interest of a consignor in goods held by any Borrower or Significant
Subsidiary on consignment provided that such goods are held on consignment in
the ordinary course of business consistent with past practices; and
(k)    extensions, renewals, or replacements of any Lien referred to in clauses
(a) through (j) above; provided that the principal amount of the obligation
secured thereby is not increased and that any such extension, renewal or
replacement is limited to the property encumbered thereby;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States);

26

--------------------------------------------------------------------------------




(b)    investments in commercial paper having, at such date of acquisition, a
rating of at least “A-2” or the equivalent thereof from S&P or of at least “P-2”
or the equivalent thereof from Moody’s;
(c)    investments in certificates of deposit, overnight bank deposits, bankers
acceptances and time deposits (including Eurodollar time deposits) issued or
guaranteed by or placed with (i) any domestic office of the Administrative Agent
or the bank with whom the Borrowers maintain their cash management system;
provided that if such bank is not a Lender hereunder, such bank shall have
entered into an agreement with the Administrative Agent pursuant to which such
bank shall have waived all rights of setoff and confirmed that such bank does
not have, nor shall it claim, a security interest therein, or (ii) any domestic
office of any other commercial bank of recognized standing organized under the
laws of the United States or any State thereof that has a combined capital and
surplus and undivided profits of not less than $250,000,000 and is the principal
bank of a bank holding company having a long-term unsecured debt rating of at
least “A-2” or the equivalent thereof from S&P or at least “P-2” or the
equivalent thereof from Moody’s;
(d)    investments in repurchase obligations with a term of not more than seven
days for underlying securities of the types described in paragraph (a) above
entered into with any office of a bank or trust company meeting the
qualifications specified in paragraph (c) above;
(e)     investments in securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;
(f)    investments in securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any Lender or
any commercial bank organized under the laws of the United States or any state
thereof having combined capital and surplus of not less than $500,000,000;
(g)     investments in money market funds or similar funds substantially all the
assets of which are comprised of securities of the types described in paragraph
(a) through (f) above;
(h)    investments in money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000;
(i)    auction rate floaters and similar short term (one to sixty day
maturities) gilt edge investments in pools of bonds whose income is exempt from
federal taxation, which are issued by entities that are rated in the highest
rating category of S&P and/or Moody’s ratings; and
(j)    investments in debt securities or debt instruments with a rating of BBB-
or higher by S&P or Baa3 or higher by Moody’s or the equivalent of such rating
by such rating organization, or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any other nationally recognized securities rating
agency, but excluding any debt securities or instruments constituting loans or
advances among the Company and its Subsidiaries, in an aggregate amount not to
exceed $250,000,000 at any time.

27

--------------------------------------------------------------------------------




The average maturity for the Permitted Investments of the Borrowers, taken as a
whole, shall not exceed 36 months from the date of acquisition thereof.
“Permitted Lien” means any Lien permitted pursuant to Section 6.02.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“PP&E Component” means, at the time of any determination, (a) if the Net Orderly
Liquidation Value of the Borrowers’ Eligible Equipment has not been reset in
accordance with the subsequent paragraph, an amount equal to the PP&E Percentage
multiplied by $60,000,000 or (b) if the Net Orderly Liquidation Value of the
Borrowers’ Eligible Equipment has been reset in accordance with the subsequent
paragraph, the PP&E Percentage multiplied by the lesser of (i) 85% of Net
Orderly Liquidation Value and (ii) $60,000,000.
For the avoidance of doubt, upon the sale of any Equipment the value of which is
included in the PP&E Component, the PP&E Component shall automatically be
reduced by the amount thereof attributable to such Equipment. Not more than two
times after the Effective Date, upon request of the Borrowers, the Net Orderly
Liquidation Value of the Borrowers’ Eligible Equipment may be reset subject to
receipt by the Administrative Agent of a new appraisal satisfactory to the
Administrative Agent and that meets the requirements set forth in clause (g) of
the definition of “Eligible Equipment”.
“PP&E Percentage” means, as of any date, the percentage equal to 100% minus the
percentage obtained by dividing the number of full Fiscal Quarters elapsed since
the Effective Date by forty (40).
“Prepayment Event” means:
(a)    any sale, transfer or other disposition of any property or asset that
forms a part of the Collateral of any Borrower, other than dispositions
described in Section 6.05(a); or
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Borrower forming a part of the Collateral; or
(c)    the issuance by the Company of any Equity Interests in exchange for cash,
and explicitly excluding issuance of common stock of the Company or other Equity
Interests (A) in connection with the conversion or settlement of stock options
or warrants or (B) pursuant to a merger permitted by Section 6.03 or a Permitted
Acquisition; or
(d)    the incurrence by any Borrower of any Indebtedness, other than
Indebtedness permitted under Section 6.01 or permitted by the Required Lenders.

28

--------------------------------------------------------------------------------




“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate at its offices at 270 Park Avenue in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis (which pro forma presentation shall treat all cash consideration given,
and the amount of Disqualified Indebtedness assumed, acquired or issued, in
connection with such event as having been paid in cash at the time of making
such event) for the period of such calculation to (a) such event as if it
happened on the first day of such period or (b) the incurrence of any
Indebtedness by the Company or any Subsidiary in connection with such event and
any incurrence, repayment, issuance or redemption of other Indebtedness of the
Company or any Subsidiary occurring at any time subsequent to the last day of
the Test Period and on or prior to the date of determination, as if such
incurrence, repayment, issuance or redemption, as the case may be, occurred on
the first day of the Test Period.
“Projections” has the meaning assigned to such term in Section 5.01(e).
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.
“Protective Advance” has the meaning assigned to such term in Section 2.04.
“Quarterly Available Credit” means, with respect to any Fiscal Quarter, the
average daily Availability for such Fiscal Quarter.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Reliance Account Debtors” means each Account Debtor that is listed on Schedule
1.01(d).
“Rent Reserve” means, with respect to any store, warehouse distribution center,
regional distribution center or depot where any Inventory subject to Liens
arising by operation of law is located and with respect to which no Collateral
Access Agreement is in effect, a reserve equal to three months’ rent at such
store, warehouse distribution center, regional distribution center or depot.
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ assets from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.
“Required Lenders” means, at any time, one or more Lenders having Credit
Exposure and unused Revolving Commitments representing at least 51% of the sum
of the total Credit Exposure and unused Revolving Commitments at such time,
provided that (x) if there are only three or four Lenders under this Agreement
at such time, “Required Lenders” means at least three Lenders having Credit
Exposure and unused Revolving Commitments representing at least 51% of the sum
of the total Credit Exposure and unused Revolving Commitments at such time, and
(y) if there are only two Lenders under this Agreement at such time, “Required
Lenders” means both Lenders.

29

--------------------------------------------------------------------------------




“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, and without duplication of any
eligibility criteria, to maintain with respect to the Collateral or any Borrower
(including, without limitation, reserves for accrued and unpaid interest on the
Secured Obligations, Banking Services Reserves, volatility reserves, reserves
for rent at locations leased by any Borrower (not to exceed three months’ rent)
and for consignee’s, warehousemen’s and bailee’s charges (not to exceed three
months’ charges), reserves for dilution of Accounts, reserves for Inventory
shrinkage, reserves for customs charges and shipping charges related to any
Inventory in transit, reserves for Swap Obligations (provided that the
Administrative Agent may maintain reserves for all or any part of the Swap
Obligations that form a part of the Secured Obligations only at such times that
(a) Availability is less than $75,000,000 or (b) the aggregate exposure of the
Lender Parties with respect to Swap Obligations of the Borrowers is $30,000,000
or more), reserves for contingent liabilities (including Environmental
Liabilities) of any Borrower, reserves for uninsured losses of any Borrower,
reserves for uninsured, underinsured, un-indemnified or under-indemnified
liabilities or potential liabilities with respect to any litigation, reserves
for taxes, fees, assessments, and other governmental charges, and commencing 91
days prior to the maturity of the Unsecured Notes, reserves with respect to the
outstanding principal amount of the Unsecured Notes as contemplated in the
definition of “Borrowing Base”).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, conversion, cancellation or
termination of any such Equity Interests in the Company.
“Revolving Borrowing” means a Revolving Loan of the same Type, made, converted
or continued on the same date and, in the case of a Eurodollar Loan, as to which
a single Interest Period is in effect.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Revolving Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.
“Revolving Commitment Schedule” means the Schedule attached hereto identified as
such.

30

--------------------------------------------------------------------------------




“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of Revolving Loans of such Lender at such
time, plus (b) an amount equal to the Applicable Percentage of the aggregate
principal amount of the Swingline Loans of such Lender at such time, plus (c) an
amount equal to the Applicable Percentage of the LC Exposure of such Lender at
such time.
“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Salaried VEBA Benefit” means any non-cash benefit or gain recorded in the
income statement of the Borrowers related to the Salaried VEBA Trust.
“Salaried VEBA Expense” means any non-cash expense recorded in the income
statement of the Borrowers related to the Salaried VEBA Trust.
“Salaried VEBA Trust” means the trust that provides benefits to certain eligible
retirees and their surviving spouses and eligible dependents of Kaiser Aluminum
& Chemical Corporation who were salaried employees.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“SEC” means the Securities and Exchange Commission.
“Secured Holder” means a Lender Party or any Affiliate of a Lender that holds a
Secured Obligation.
“Secured Obligations” means all Obligations, together with (a) all Banking
Services Obligations and (b) all Swap Obligations existing on the date of this
Agreement between KAIC and one or more Lenders and their Affiliates.
 

31

--------------------------------------------------------------------------------




“Security Agreement” means that certain Security Agreement, dated as of
September 30, 2011 among the Borrowers and the Administrative Agent (for the
benefit of the Secured Holders), and any other security agreement entered into,
after the date of this Agreement by any other Borrower (as required by this
Agreement or any other Loan Document), or any other Person, as the same may be
amended, restated or otherwise modified from time to time.
“Settlement” has the meaning assigned to such term in Section 2.05(c).
“Settlement Date” has the meaning assigned to such term in Section 2.05(c).
“Significant Subsidiary” means each domestic Subsidiary of the Company that:
(a)    is listed on Schedule 1.01(c);
(b)    accounted for at least 5% of consolidated revenues of the Company and the
Subsidiaries from sales to third parties for the four Fiscal Quarters of the
Company ending on the last day of the last Fiscal Quarter of the Company
immediately preceding the date as of which any such determination is made; or
(c)    has assets (other than assets which are eliminated in consolidation)
which represent at least 5% of the consolidated assets of the Company and the
Subsidiaries as of the last day of the last Fiscal Quarter of the Company
immediately preceding the date as of which any such determination is made,
all of which, with respect to paragraphs (b) and (c), shall be as included in
the consolidated financial statements of the Company for the applicable fiscal
period, or as of the date, in question.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (expressed as a
decimal and including any marginal, special, emergency or supplemental reserves)
as in effect on any date of determination and established by the Board or other
Governmental Authority to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Administrative Agent.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise expressly
provided, all references herein to “Subsidiary” means any direct or indirect
subsidiary of the Company or any other Borrower, as applicable.

32

--------------------------------------------------------------------------------




“Swap Agreement” means any agreement (including each Commodity Swap Agreement)
with respect to any swap, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that Swap Agreements shall not include (i) any phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries, or (ii) any stock options or warrants that will settle in common
stock of the Company upon conversion.
“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.
“Swingline Exposure” means, at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
“Swingline Lender” means JPMorgan Chase, in its capacity as lender of Swingline
Loans hereunder.
“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).
“Syndication Agent” means Bank of America, N.A., in its capacity as Syndication
Agent, and its successors and assigns in such capacity.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Test Period” means the most recent period of 12 consecutive full Fiscal Months
immediately preceding each date (taken as one accounting period) in respect of
which the Company has delivered the financial statements referred to in Section
5.01(a), (b) or (c).
“Total Funded Indebtedness” means, at any date, the aggregate principal amount
of all of the following Indebtedness of the Company and its Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP, without
duplication: (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes or similar instruments, (c) all Capital
Lease Obligations, (d) all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances, (e) all Indebtedness of others of the types
described in the foregoing clauses (a) through (d), secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by the Company or a
Subsidiary, whether or not the Indebtedness secured thereby has been assumed,
provided that, if the Company or such Subsidiary has not assumed such
obligations, then the amount of Indebtedness of the Company and its Subsidiaries
for purposes of this clause (e) shall be equal to the lesser of the amount of
the obligations of the holder of such obligations and the fair market value of
the assets of the Company and its Subsidiaries which secure such obligations;
and (f) all Guarantees by the Company and its Subsidiaries of Indebtedness of
others of the types described in the foregoing clauses (a) through (d).

33

--------------------------------------------------------------------------------




“Total Revolving Commitment” means, at any time, the sum of the Revolving
Commitments at such time. The Total Revolving Commitment as of the Effective
Date is $300,000,000.
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“United States” or “U.S.” means the United States of America.
“Union VEBA Trust Liability” means a liability up to a maximum of $47.1 million
as of the Effective Date that represents the amounts that the Company may be
contractually obligated to pay between the Effective Date and end of the first
fiscal quarter of 2018 to the trust that provides benefits for certain eligible
retirees of Kaiser Aluminum & Chemical Corporation represented by the USW, the
International Union, United Automobile, Aerospace and Agricultural Implement
Workers of America and its Local 1186, the International Association of
Machinists and Aerospace Workers, the International Chemical Workers Union
Council of the United Food and Commercial Workers, and the Paper,
Allied-Industrial, Chemical and Energy Workers International Union, AFL-CIO, CLC
and their surviving spouses and eligible dependents.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
“Unsecured Notes” means the senior notes in the aggregate principal amount of
$197,800,000 as of October 31, 2015 issued pursuant to an Indenture by and
between the Company and Wells Fargo Bank, National Association, as trustee, in
May 2012.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).
        

34

--------------------------------------------------------------------------------




Section 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (d) (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement; (f) any reference in
any definition to the phrase “at any time” or “for any period” shall refer to
the same time or period for all calculations or determinations within such
definition, and (g) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
A Default or Event of Default shall be deemed to exist at all times during the
period commencing on the date that such Default or Event of Default occurs to
the date on which such Default or Event of Default is waived by the
Administrative Agent pursuant to Section 9.02 or, in the case of a Default, is
cured within any period of cure expressly provided for in this Agreement; and an
Event of Default shall “continue” or be “continuing” until such Event of Default
has been waived by the Administrative Agent pursuant to Section 9.02.


Section 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.


Section 1.05.    Allocation of Loans and Applicable Percentages at the Effective
Date.


(a)The Borrowers, each Agent and each Lender agree that, effective at the
Effective Date, (i) this Agreement shall amend and restate in its entirety the
Existing Credit Agreement, and (ii) the outstanding loans thereunder (and the
participations in letters of credit and swingline loans thereunder) shall be
allocated among the Lenders in accordance with their respective Applicable
Percentages. Without limiting the foregoing, the Borrowers hereby ratify,
confirm and affirm in all respects the grant of security in the collateral as
provided in the Security Agreement to the extent it constitutes Collateral. The
parties hereto acknowledge and agree that (a) this Agreement and the other Loan
Documents executed and delivered in connection herewith do not constitute a
novation, payment and reborrowing, or termination of the obligations under the
Existing Credit Agreement or the Security Agreement as in effect prior to the
date hereof; (b) such obligations in all respects are continuing (as amended and
restated and superseded and replaced hereby) with only the terms being modified
as provided in this Agreement and in the Loan Documents; and (c) any Liens in
all respects are continuing and in full force and effect and secure the payment
of such respective continuing obligations hereunder.



35

--------------------------------------------------------------------------------




(b)To facilitate the allocation described in paragraph (a), on the Effective
Date, (i) each Existing Lender shall be deemed to have funded, in accordance
with the requirements of Section 2.07(a), its respective Revolving Loans to the
extent of its Existing Loans and shall not be required to wire transfer funds in
such amounts as provided in such Section; (ii) each Existing Lender shall fund,
in accordance with the requirements of Section 2.07(a), the applicable Loans (in
accordance with its Applicable Percentages) pursuant to the terms of this
Agreement to the extent that such Existing Lender’s Commitments exceed its
Existing Loans; and (iii) the Borrowers shall pay to each Existing Lender (A) an
amount equal to the excess, if any, of such Existing Lender’s Existing Loans
over such Existing Lender’s Revolving Commitment and (B) any other amounts with
respect to the Existing Loans (including, without limitation, accrued and unpaid
interest and break funding payments) that would be payable to such Existing
Lender pursuant to the Existing Credit Agreements if all of such Existing
Lender’s Existing Loans were being repaid in full in cash on the Effective Date.


Section 1.06.    Retroactive Adjustment of Applicable Rate. If, for any reason,
the Borrowers or the Administrative Agent determine that (i) the Borrowing Base
as certified by the Borrower Representative in any Borrowing Base Certificate as
of any applicable date was inaccurate and (ii) a proper calculation of the
Borrowing Base would have resulted in higher pricing for such period, each
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the Issuing
Bank, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the Issuing Bank), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period. This paragraph shall not limit the
rights of the Administrative Agent, any Lender or the Issuing Bank, as the case
may be, under Section 2.13(d) or under Article VII. The Borrowers’ obligations
under this paragraph shall survive the termination of the Revolving Commitments
and the repayment of all other Obligations hereunder.


ARTICLE II


The Credits


Section 2.01.    Revolving Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrowers from
time to time during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Exposure exceeding such
Lender’s Revolving Commitment (b) the total Revolving Exposures exceeding the
lesser of (i) the Total Revolving Commitment or (ii) the Borrowing Base, subject
to the Administrative Agent’s authority, in its sole discretion, to make
Protective Advances pursuant to the terms of Section 2.04. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans.


Section 2.02.    Loans and Borrowings. (a) Each Loan (other than a Protective
Advance or Swingline Loan) shall be made as part of a Borrowing consisting of
Loans of the same Type made by the Lenders ratably in accordance with their
respective Revolving Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Protective Advance and any Swingline Loan shall be made in
accordance with the procedures set forth in Sections 2.04 and 2.05,
respectively.



36

--------------------------------------------------------------------------------




(b)Subject to Section 2.14, each Revolving Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower Representative may request in
accordance herewith; provided that all Borrowings made on the Effective Date
must be made as ABR Borrowings but may be converted into Eurodollar Borrowings
in accordance with Section 2.08. Each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement.


(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. ABR Borrowings and Swingline Loans may
be in any amount. Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of 10
Eurodollar Borrowings outstanding.


(d)Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.


Section 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand or facsimile) in a form
approved by the Administrative Agent and signed by the Borrower Representative
or by telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00
noon, Chicago time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 noon,
Chicago time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 9:00 a.m., Chicago
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower Representative.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.01:


(i)the name of the applicable Borrower;


(ii)the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;


(iii)the date of such Borrowing, which shall be a Business Day;


(iv)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and


(v)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”



37

--------------------------------------------------------------------------------




If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
applicable Borrower(s) shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
Section 2.04.    Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the Borrowers, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrowers pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents (any of such Loans are herein referred to as “Protective Advances”);
provided that the aggregate amount of Protective Advances outstanding at any
time shall not at any time exceed 10% of the Total Revolving Commitment; and
provided, further, that the aggregate amount of outstanding Protective Advances
plus the aggregate Revolving Exposure shall not exceed the Total Revolving
Commitment. Protective Advances may be made even if the conditions precedent set
forth in Section 4.02 have not been satisfied. The Protective Advances shall be
secured by the Liens in favor of the Administrative Agent (for the benefit of
the Secured Holders) in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be ABR Borrowings. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Revolving Lenders to make a Revolving Loan to repay a Protective Advance. At
any other time the Administrative Agent may require the Lenders to fund their
risk participations described in Section 2.04(b).
(b)Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.


Section 2.05.    Swingline Loans. (a) The Administrative Agent, the Swingline
Lender and the Revolving Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
the Borrower Representative requests an ABR Borrowing, the Swingline Lender may
elect to have the terms of this Section 2.05(a) apply to such Borrowing Request
by advancing, on behalf of the Revolving Lenders and in the amount requested,
same day funds to the Borrowers, on the applicable Borrowing date to the Funding
Account(s) (each such Loan made solely by the Swingline Lender pursuant to this
Section 2.05(a) is referred to in this Agreement as a “Swingline Loan”), with
settlement among them as to the Swingline Loans to take place on a periodic
basis as set forth in Section 2.05(c). Each Swingline Loan shall be subject to
all the terms and conditions applicable to other ABR Loans funded by the
Revolving Lenders, except that all payments thereon shall be payable to the
Swingline Lender solely for its own account. In addition, the Borrowers hereby
authorize the Swingline Lender to, and the Swingline Lender shall, subject to
the terms and conditions set forth herein (but without any further written
notice from the Borrowers required), not later than 2:00 p.m., Chicago time, on
each Business Day, make available to the Borrowers by means of a credit to the
Funding Account, the proceeds of a Swingline Loan to the extent necessary to pay
items to be drawn on any cash management account of the Borrowers that day (as
determined based on notice from the Administrative Agent). The aggregate amount
of Swingline Loans outstanding at any time shall not exceed $30,000,000. The
Swingline Lender shall not make any Swingline Loan if the requested Swingline
Loan exceeds Availability (before giving effect to such Swingline Loan). All
Swingline Loans shall be ABR Borrowings.



38

--------------------------------------------------------------------------------




(b)Upon the making of a Swingline Loan (whether before or after the occurrence
of a Default and regardless of whether a Settlement has been requested with
respect to such Swingline Loan), each Revolving Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Swingline Lender without recourse or warranty, an undivided
interest and participation in such Swingline Loan in proportion to its
Applicable Percentage of the Total Revolving Commitment. The Swingline Lender
may, at any time, require the Revolving Lenders to fund their participations.
From and after the date, if any, on which any Revolving Lender is required to
fund its participation in any Swingline Loan purchased hereunder, the
Administrative Agent shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by the Administrative Agent in respect of such Loan.


(c)The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Revolving Lenders on at least a weekly
basis or on any date that the Administrative Agent elects, by notifying the
Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon, Chicago time, on the date of such requested
Settlement (the “Settlement Date”). Each Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such Revolving Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Chicago time, on
such Settlement Date. Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such Revolving Lenders, respectively.
If any such amount is not transferred to the Administrative Agent by any
Revolving Lender on such Settlement Date, the Swingline Lender shall be entitled
to recover such amount on demand from such Lender together with interest thereon
as specified in Section 2.07.


Section 2.06.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrowers to, or entered into by
the Borrowers with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.


(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (prior to 1:00 p.m., Chicago time, at least
three Business Days (or such shorter period as may be agreed by the Borrower
Representative and the Issuing Bank) prior to the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $20,000,000 and (ii)
the total Revolving Exposures shall not exceed the lesser of (A) the Total
Revolving Commitment and (B) the Borrowing Base then in effect.



39

--------------------------------------------------------------------------------




(c)Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.


(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrowers on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.


(e)Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 3:00 p.m., Chicago time, on the Business Day that the Borrower
Representative receives notice of such LC Disbursement, if such notice is
received prior to 1:00 p.m., Chicago time, on such Business Day (or, if the
Borrower Representative receives notice of such LC Disbursement after 1:00 p.m.,
Chicago time, on any Business Day, by 1:00 p.m., Chicago time, on the next
following Business Day); provided that the Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with an ABR Borrowing or Swingline
Loan in an equivalent amount. Unless the Borrowers otherwise specify, each such
payment automatically will be financed with a Swingline Loan in an equivalent
amount, subject to the satisfaction of the conditions set forth in Section 4.02.
To the extent any such payment is financed with an ABR Borrowing or a Swingline
Loan, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing or Swingline Loan (or the applicable
portion thereof). If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrowers in respect thereof and
such Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent an amount
equal to its Applicable Percentage of the payment then due from the Borrowers,
in the same manner as provided in Section 2.07 with respect to Loans made by
such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.



40

--------------------------------------------------------------------------------




(f)Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by any Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.



41

--------------------------------------------------------------------------------




(g)Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.


(h)Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that if the Borrowers fail
to reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Revolving Lender to the extent of such payment.


(i)Replacement of the Issuing Bank. The Issuing Bank may be replaced at any time
by written agreement among the Borrower Representative, the Administrative
Agent, the Issuing Bank to be replaced and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of the Issuing Bank. At the time any such replacement shall become effective,
the Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.


(j)Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the Borrowers shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
(for the benefit of the Secured Holders) (the “LC Collateral Account”), an
amount in cash equal to 105% of the Letter of Credit Shortfall as of such date;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in paragraph (h) or (i)
of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrowers hereby grant
the Administrative Agent (for the benefit of the Secured Holders) a security
interest in the LC Collateral Account. Other than any interest earned on the
investment of such deposits, which investments shall be in the form of Permitted
Investments selected by the Company and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Required Lenders), be
applied to satisfy other Secured Obligations. If the Borrowers are required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrowers within three Business Days after all such Events of
Default have been cured or waived.



42

--------------------------------------------------------------------------------




(k)Existing Letters of Credit. On the Effective Date, each Existing Letter of
Credit shall, automatically and without further action, be deemed to be a Letter
of Credit that has been issued hereunder as of the Effective Date for all
purposes hereunder and under the other Loan Documents. Without limiting the
foregoing (i) each such Existing Letter of Credit shall be included in the
calculation of LC Exposure, (ii) all liabilities of the Borrowers with respect
to such Existing Letters of Credit shall constitute Obligations and (iii) each
Lender shall have reimbursement obligations with respect to such Existing
Letters of Credit as provided in this Section 2.06. Any Existing Letter of
Credit that is renewed or extended shall be issued by the Issuing Bank.


Section 2.07.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., Chicago time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower
Representative by promptly crediting the amounts so received, in like funds, to
the Funding Account(s); provided that ABR Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank and (ii) a Protective
Advance shall be retained by the Administrative Agent.


(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation, or (ii) in the case of
the Borrowers, the interest rate applicable to ABR Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.


Section 2.08.    Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower Representative may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings or Protective Advances,
which may not be converted or continued.



43

--------------------------------------------------------------------------------




(b)To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Borrower
Representative.


(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to paragraphs
(iii) and (iv) below shall be specified for each resulting Borrowing);


(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and


(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative, then,
so long as an Event of Default is continuing, (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.


Section 2.09.    Termination of Revolving Commitments; Increase in Revolving
Commitments. (a) Unless previously terminated, all the Revolving Commitments
shall terminate on the Maturity Date.



44

--------------------------------------------------------------------------------




(b)The Borrowers may at any time terminate the Revolving Commitments upon (i)
the payment in full in cash of all outstanding Loans and LC Disbursements,
together with accrued and unpaid interest thereon, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, deposit in the LC Collateral Account cash equal to
105% of the LC Exposure as of such date in accordance with Section 2.06(j) (or,
with the consent of the Administrative Agent and the Issuing Bank, a back-up
standby letter of credit equal to 105% of the LC Exposure as of such date or the
inclusion of such Letters of Credit in a credit facility that refinances the
Obligations outstanding under this Agreement)), (iii) the payment in full in
cash of the accrued and unpaid fees, and (iv) the payment in full in cash of all
reimbursable expenses and other Secured Obligations (other than Unliquidated
Obligations) together with accrued and unpaid interest thereon.


(c)The Borrower Representative shall notify the Administrative Agent of any
election to terminate the Revolving Commitments under paragraph (b) of this
Section at least two Business Days prior to the effective date of such
termination, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower
Representative pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination of the Revolving Commitments shall be permanent.


(d)The Borrowers shall have the right to increase the Total Revolving Commitment
by obtaining additional Revolving Commitments, either from one or more of the
Lenders or another lending institution provided that (i) any such request for an
increase shall be in a minimum amount of $10,000,000 or in an integral multiple
of $5,000,000 in excess thereof, (ii) the Borrower Representative, on behalf of
the Borrower, may make a maximum of five such requests, (iii) the Administrative
Agent has approved the identity of any such new Lender, such approval not to be
unreasonably withheld, (iv) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, (v) any such additional Revolving
Commitments shall be on the same terms as the other Revolving Commitments and
(vi) the procedures described in Section 2.09(e) have been satisfied.


(e)Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and the Lender(s)
being added or increasing their Revolving Commitment, subject only to the
approval of all Lenders if any such increase would cause the Total Revolving
Commitment to exceed $400,000,000. As a condition precedent to such an increase,
the Borrower Representative shall deliver to the Administrative Agent a
certificate of each Borrower (with sufficient copies for each Lender) signed by
an authorized officer of such Borrower (i) certifying and attaching the
resolutions adopted by such Borrower approving or consenting to such increase,
and (ii) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects (provided that such representations and warranties shall be true in all
respects if they are already qualified by a materiality standard), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (B) no Default exists.


(f)Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Revolving Commitment Schedule to reflect such increase and shall distribute such
revised Revolving Commitment Schedule to each of the Lenders and the Borrowers,
whereupon such revised Revolving Commitment Schedule shall replace the then
current Revolving Commitment Schedule and become part of this Agreement. On the
Business Day following any such increase, all outstanding ABR Loans shall be
reallocated among the Lenders (including any newly added Lenders) in accordance
with the Lenders’ respective revised Applicable Percentages. Eurodollar Loans
shall not be reallocated among the Lenders prior to the expiration of the
applicable Interest Period in effect at the time of any such increase.


        

45

--------------------------------------------------------------------------------




Section 2.10.    Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrowers hereby unconditionally promise to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date and (ii) to the Administrative Agent the
then unpaid amount of each Protective Advance on the earlier of the Maturity
Date and demand by the Administrative Agent.


(b)On each Business Day during a Dominion Trigger Period, the Administrative
Agent shall apply an amount equal to the ledger balance in the Collection
Deposit Account on such Business Day or the immediately preceding Business Day
(at the discretion of the Administrative Agent) first, to prepay any Protective
Advances that may be outstanding, pro rata; second, to prepay the Swingline
Loans; and third, pro rata, to prepay the Revolving Loans (without a
corresponding reduction in the Revolving Commitments) and if an Event of Default
has occurred and is continuing, deposit in the LC Collateral Account cash in an
amount equal to 105% of the Letter of Credit Shortfall Amount.


(c)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(d)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.
(e)The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.


(f)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).


Section 2.11.    Prepayment of Loans. (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (e) of this Section and, if
applicable, payment of any break funding expenses under Section 2.16.



46

--------------------------------------------------------------------------------




(b)In the event and on such occasion that the total Revolving Exposure exceeds
the lesser of (i) the Total Revolving Commitment and (ii) the Borrowing Base,
the Borrowers shall promptly repay the Revolving Loans, the LC Exposure and/or
the Swingline Loans to the extent required to eliminate such excess; provided
that any such payments shall be applied first, to pay outstanding Protective
Advances, second, to pay outstanding Swingline Loans, third, to pay outstanding
Revolving Loans, fourth, to pay LC Disbursements and fifth, if an Event of
Default shall have occurred and be continuing, to cash collateralize the Letters
of Credit.


(c)During a Dominion Trigger Period, in the event and on each occasion that any
Net Proceeds are received by or on behalf of any Borrower in respect of any
Prepayment Event, the Borrowers shall, immediately after such Net Proceeds are
received by any Borrower, prepay the Obligations as set forth in Section 2.11(d)
below in an aggregate amount equal to 100% of such Net Proceeds to the extent
that such Obligations are then outstanding.


(d)All such amounts pursuant to Section 2.11(c) shall be applied first, to
prepay any Protective Advances that may be outstanding, pro rata, and second, to
prepay the Revolving Loans (including Swing Line Loans) without a corresponding
reduction in the Revolving Commitment and thereafter, if an Event of Default
shall have occurred and be continuing, to cash collateralize any outstanding
Letter of Credit.


(e)The Borrower Representative shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, Chicago time,
three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 1:00 p.m., Chicago time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.


Section 2.12.    Fees. (a) The Borrowers agree to pay, from and including the
Effective Date to but excluding the date on which each Lender’s Revolving
Commitment terminates, to the Administrative Agent, for the pro rata account of
each Lender (based upon the average daily amount of the Available Revolving
Commitment of each such Lender), a commitment fee which shall accrue at a rate
equal to 0.375% per annum of the average daily unused portion of the Total
Revolving Commitment during the calendar month in respect of which such
commitment fee is being paid; provided, however, such commitment fee shall
accrue at a rate equal to 0.25% per annum if the average daily used portion of
the Total Revolving Commitment during the calendar month in respect of which the
commitment fee is being paid is greater than 33.3% of the Total Revolving
Commitment. Accrued commitment fees shall be payable in arrears on the first
Business Day of each calendar month and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed.



47

--------------------------------------------------------------------------------




(b)The Borrowers agree to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Revolving Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of each calendar month shall be payable on the first Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
14 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.


(c)The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.


(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.


Section 2.13.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.


(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c)Each Protective Advance shall bear interest at the Alternate Base Rate plus
the Applicable Rate for Revolving Loans plus (if any Event of Default has
occurred and is continuing) 2%.


(d)Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amounts outstanding hereunder,
such amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder (or, if no such interest rate is specified, at
a rate of interest equal to 2% plus the rate otherwise applicable to ABR Loans).


(e)Accrued interest on each Loan (for ABR Loans, accrued through the last day of
the prior calendar month) shall be payable in arrears on each Interest Payment
Date for such Loan and upon termination of the Revolving Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.



48

--------------------------------------------------------------------------------




(f)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day, but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.


Section 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(a)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining (including by means of an Interpolated Rate) the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or


(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by electronic communication as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and any such Eurodollar Borrowing shall be repaid on the last day of
the then current Interest Period applicable thereto, and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
Section 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;


(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;


(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;



49

--------------------------------------------------------------------------------




and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of, or the Loans made by, or participations
in Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrowers will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.


(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 14 days after receipt thereof.


(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided, further, that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.


Section 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(c) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19 or 9.02(d),
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 14 days after receipt thereof.


        

50

--------------------------------------------------------------------------------




Section 2.17.    Withholding of Taxes; Gross-Up. (a) Payments Free of Taxes. Any
and all payments by or on account of any obligation of any Borrower under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by any Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made. For purposes of determining withholding Taxes imposed
under FATCA, from and after the effective date of this Agreement, the Borrower
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


(b)Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.


(c)Evidence of Payment. As soon as practicable after any payment of Taxes by any
Borrower to a Governmental Authority pursuant to this Section 2.17, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(d)Indemnification by the Borrowers. The Borrowers shall jointly and severally
indemnify each Recipient, within ten days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.



51

--------------------------------------------------------------------------------




(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f)Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower Representative and the Administrative
Agent, at the time or times reasonably requested by the Borrower Representative
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrowers
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


ii.Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Borrower Representative
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Representative or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;



52

--------------------------------------------------------------------------------




(2)     in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;
(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(4)     to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.



53

--------------------------------------------------------------------------------




(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(h)Survival. Each party's obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


(i)Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.


Section 2.18.    Payments Generally; Allocation of Proceeds; Sharing of
Set-offs. (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Chicago time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois, except payments to be made directly to
the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.


(b)Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts to be applied from the Collection Account when
full cash dominion is in effect (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrowers (other than in connection with Banking Services
Obligations or Swap Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers (other than in
connection with Banking Services Obligations or Swap Obligations), third, to pay
interest due in respect of the Protective Advances, fourth, to pay the principal
of the Protective Advances, fifth, to pay interest then due and payable on the
Swingline Loans, sixth, to pay principal on the Swingline Loans, seventh, to pay
interest then due and payable on the Loans (other than the Protective Advances
and Swingline Loans), eighth, to prepay principal on the Loans (other than the
Protective Advances and Swingline Loans) and unreimbursed LC Disbursements
ratably, ninth, to deposit in the LC Collateral Account cash collateral equal to
105% of the sum of the LC Exposure to be held as cash collateral for such
Obligations, tenth, to payment of any amounts owing with respect to Secured
Obligations consisting of Banking Services and Swap Obligations, and eleventh,
to the payment of any other Secured Obligation due to any Lender Party by the
Borrowers. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower Representative, or unless an Event of Default
is in existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan, except (a) on the expiration
date of the Interest Period applicable to any such Eurodollar Loan or (b) in the
event, and only to the extent, that there are no outstanding ABR Loans, in any
such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.16. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.

54

--------------------------------------------------------------------------------




(c)At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by the
Borrower Representative pursuant to Section 2.03 or a deemed request as provided
in this Section or may be deducted from any deposit account of any Borrower
maintained with the Administrative Agent. Each Borrower hereby irrevocably
authorizes (i) the Administrative Agent to make a Borrowing for the purpose of
paying each payment of principal interest and fees as it becomes due hereunder
or any other amount due under the Loan Documents and agrees that all such
amounts charged shall constitute Loans (including Swingline Loans, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable and (ii) the Administrative Agent to charge any deposit account of
any Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.


(d)If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrowers or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.



55

--------------------------------------------------------------------------------




(e)Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.


(f)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and apply any such amounts to, any future funding obligations of
such Lender under such Sections; application of amounts pursuant to (i) and (ii)
above shall be made in such order as may be determined by the Administrative
Agent in its discretion.


Section 2.19.    Mitigation Obligations; Replacement of Lenders.


(a)If any Lender or the Issuing Bank requests compensation under Section 2.15,
or if the Borrowers are required to pay any Indemnified Taxes or additional
amounts to any Lender or the Issuing Bank or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender or the Issuing
Bank shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the Issuing Bank such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender or the Issuing
Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the Issuing Bank. The Borrowers hereby agree
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment).


(b)If any Lender or the Issuing Bank requests compensation under Section 2.15,
or if the Borrowers are required to pay any Indemnified Taxes or additional
amounts to any Lender or the Issuing Bank or any Governmental Authority for the
account of any Lender or the Issuing Bank pursuant to Section 2.17, or if any
Lender or the Issuing Bank becomes a Defaulting Lender, then the Borrowers may,
at their sole expense and effort, upon notice to such Lender or the Issuing Bank
and the Administrative Agent, require such Lender or the Issuing Bank to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement and other Loan Documents to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent (and in circumstances
where its consent would be required under Section 9.04 the Issuing Bank and
Swingline Lender), which consent shall not unreasonably be withheld, conditioned
or delayed, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. No Lender nor the Issuing Bank shall be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or the Issuing Bank or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.


        

56

--------------------------------------------------------------------------------




Section 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);


(b)such Defaulting Lender shall not have the right to vote on any issue on which
voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02) or under any
other Loan Document; provided, that, except as otherwise provided in Section
9.02, this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby;


(c)if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:


(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only (x) to the extent that the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower Representative shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time)
and (y) to the extent that such reallocation does not, as to any non-Defaulting
Lender, cause such non-Defaulting Lender’s Revolving Exposure to exceed its
Revolving Commitment;


(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the Issuing Bank, the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;


(iii)if the Borrowers cash collateralize any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;



57

--------------------------------------------------------------------------------




(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and


(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and


(d)If (i) a Bankruptcy Event with respect to the Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, satisfactory to the
Swingline Lender or] the Issuing Bank, as the case may be, to defease any risk
to it in respect of such Lender hereunder.


(e)In the event that each of the Administrative Agent, the Borrower, the
Swingline Lender and the Issuing Bank agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
the date of such readjustment such Lender shall purchase at par such of the
Loans of the other Lenders (other than Swingline Loans) as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage.


Section 2.21.    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff) the Administrative Agent
or any Lender is for any reason compelled to surrender such payment or proceeds
to any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.21 shall survive the termination of this Agreement.


ARTICLE III


Representations and Warranties


Each Borrower represents and warrants to the Lender Parties that:

58

--------------------------------------------------------------------------------




Section 3.01.    Organization; Powers. Each of the Borrowers is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
Section 3.02.    Authorization; Enforceability. The Transactions are within each
Borrower’s organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders. The Loan
Documents to which each Borrower is a party have been duly executed and
delivered by such Borrower and each constitutes a legal, valid and binding
obligation of such Borrower, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Section 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents; (b) will not violate any
Requirement of Law applicable to any Borrower; (c) will not violate or result in
a default under any material indenture, agreement or other instrument binding
upon any Borrower or its assets, or give rise to a right under any such material
indenture, agreement or other instrument (other than a Loan Document) to require
any payment to be made by any Borrower; and (d) will not result in the creation
or imposition of any Lien on any asset of any Borrower, except Liens created
pursuant to the Loan Documents.
Section 3.04    Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lender Parties copies of, or has provided the
Administrative Agent with an electronic link to the copies that have been made
available through its website or that have been filed with the SEC via EDGAR,
its consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the 2012, 2013 and 2014 Fiscal Years, audited by
Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
the Fiscal Month ended September 30, 2015. Such financial statements present
fairly, in all material respects, the financial condition and results of
operations and cash flows of the Company and the Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii).
(b)No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2014.


Section 3.05.    Properties. (a) As of the Effective Date, Schedule 3.05(a) sets
forth the address of each parcel of material real property that is owned or
leased by each Borrower. Each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect, and,
to the knowledge of the Borrowers, no material default by any party to any such
lease or sublease exists. Except as set forth on Schedule 3.05(a), each of the
Borrowers has good and indefeasible title to, or valid leasehold interests in,
all its material real and personal property, free of all Liens other than
Permitted Liens.


(b)Each of the Borrowers owns, or is licensed to use, all material trademarks,
tradenames, copyrights, patents and other intellectual property necessary to its
business as currently conducted, a correct and complete list of which, as of the
date of this Agreement, is set forth on Schedule 3.05(b), and the use thereof by
the Borrowers does not infringe in any material respect upon the rights of any
other Person, and the Borrowers’ rights thereto are not subject to any licensing
agreement or similar arrangement.


        

59

--------------------------------------------------------------------------------




Section 3.06.    Litigation and Environmental Matters. (a) Except for the
Disclosed Matters, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
of the Borrowers, threatened against or affecting the Borrowers (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.


(b)Except for the Disclosed Matters, (i) no Borrower has received notice of any
claim with respect to any Environmental Liability or knows of any basis for any
Environmental Liability and (ii) and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, no Borrower (A) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law or (B) has become subject
to any Environmental Liability.


Section 3.07.    Compliance with Laws and Agreements. Each of the Borrowers, to
its knowledge, is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


Section 3.08.    Investment Company Status. No Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.


Section 3.09.    Taxes. Each of the Borrowers has timely filed or caused to be
filed all Federal and all state and other material Tax returns and reports
required to have been filed and has paid or caused to be paid all Federal and
all state and other material Taxes required to have been paid by it, except
Taxes that are being contested in good faith by appropriate proceedings and for
which such Borrower has set aside on its books adequate reserves. No tax Liens
(other than Permitted Encumbrances) have been filed and no claims are being
asserted with respect to any such Taxes.


Section 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Except as would not reasonably be expected
to result in a Material Adverse Effect, the present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of ASU No. 715) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of each such
Plan.


Section 3.11.    Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the other reports, financial statements, certificates or other
information furnished by or on behalf of any Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document (as modified or supplemented by other information so
furnished), when taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, (a) the
Borrowers represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time delivered and, if such
projected financial information was delivered prior to the Effective Date, as of
the Effective Date, and (b) it is understood and agreed that uncertainty is
inherent in any forecasts or projections and no assurances can be given by the
Borrowers of the future achievement of such performance.



60

--------------------------------------------------------------------------------




Section 3.12.    Material Agreements. As of the Effective Date, all material
agreements and contracts to which any Borrower is a party or is bound and which,
under Requirements of Law, would be required to be filed with the SEC, are
either (a) filed as exhibits to, or incorporated by reference in, the reports of
the Company that were filed with the SEC, prior to the Effective Date, or (b)
are listed on Schedule 3.12. No Borrower is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any material agreement to which it is a party or (ii) any
agreement or instrument evidencing or governing Indebtedness, except where such
defaults, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.


Section 3.13.    Solvency. (a) Both before and immediately after the
consummation of the Transactions to occur on the Effective Date, (i) the fair
value of the assets of each Borrower, at a fair valuation, will exceed its debts
and liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of each Borrower will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) each Borrower will be able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (iv) no Borrower will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date. The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.


(b)    No Borrower intends to, or will permit any of the Subsidiaries to, and no
Borrower believes that it or any of the Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.


Section 3.14.    Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Borrowers as of the Effective Date.
All policies of insurance of any kind or nature owned by or issued to any of the
Borrowers, including without limitation, policies of life, fire, theft, product
liability, public liability, property damage, other casualty, employee fidelity,
workers’ compensation, employee health and welfare, title, property and
liability insurance are in full force and effect and are of a nature and provide
such coverage as is customarily carried by companies of the size and character
of the Borrowers.


Section 3.15.    Capitalization and Subsidiaries. Schedule 3.15 (as updated from
time to time by the Company) sets forth (a) a correct and complete list of the
name and relationship to the Company of each and all of the other Borrowers, (b)
a true and complete listing of each class of each of the Borrowers’ authorized
Equity Interests (other than the Company’s), of which all of such issued shares
are validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.15, and (c)
the type of entity of each Borrower. All of the issued and outstanding Equity
Interests of a Subsidiary owned by any Borrower have been duly authorized and
issued and are fully paid and non-assessable (to the extent such concepts are
relevant with respect to such ownership interests).



61

--------------------------------------------------------------------------------




Section 3.16.    Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent (for the benefit of the Secured
Holders) and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Borrower, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Liens, to the extent any such Permitted Liens would
have priority over the Liens in favor of the Administrative Agent (for the
benefit of the Secured Holders), pursuant to any Requirement of Law or any
applicable agreement that is permitted hereunder and (b) Liens on personal
Property perfected only by possession (including possession of any certificate
of title) to the extent the Administrative Agent has not obtained or does not
maintain possession of such Collateral.


Section 3.17.    Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Borrower or any of the Subsidiaries
pending or, to the knowledge of the Borrowers, threatened. The hours worked by
and payments made to employees of any Borrower or any of the Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters. All payments due
from and payable by any Borrower in accordance with Requirements of Law, on
account of wages and employee health and welfare insurance and other benefits,
have been paid at or within such time as required by such Requirements of Law,
or, to the extent required by such Requirements of Law, accrued as a liability
on the books of such Borrower.


Section 3.18.    Federal Reserve Regulations. No part of the proceeds of any
Loan or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.


Section 3.19.    Use of Proceeds. The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.


Section 3.20.    Anti-Corruption Laws and Sanctions. Each Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Borrower, its Subsidiaries and their respective officers and
employees and, to the knowledge of such Borrower, its directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in any Borrower being designated as a Sanctioned Person. None
of (a) any Borrower, any Subsidiary or, to the knowledge of any such Borrower or
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of any such Borrower or Subsidiary, any agent of such Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds, Transaction or other transaction contemplated
by this Agreement or the other Loan Documents will violate Anti-Corruption Laws
or applicable Sanctions.


Section 3.21.    Common Enterprise. The successful operation and condition of
each of the Borrowers is dependent on the continued successful performance of
the functions of the group of the Borrowers as a whole and the successful
operation of each of the Borrowers is dependent on the successful performance
and operation of each other Borrower. Each Borrower expects to derive benefit
(and its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from (a)
successful operations of each of the other Borrowers and (b) the credit extended
by the Lender Parties to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Borrower has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Borrower is within its purpose, will
be of direct and indirect benefit to such Borrower, and is in its best interest.



62

--------------------------------------------------------------------------------




ARTICLE IV


Conditions


Section 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02) to the satisfaction of each Lender:


(a)Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include PDF or facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies (or PDF or
facsimile copies) of the Loan Documents and such other certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender and a written
opinion of the Borrowers’ counsel, addressed to the Administrative Agent, the
Issuing Bank and the Lenders in substantially the form of Exhibit B.


(b)Financial Statements and Projections. The Lender Parties shall have received
(i) (A) audited consolidated financial statements of the Borrowers for the 2012,
2013 and 2014 Fiscal Years and (B) unaudited interim consolidated financial
statements of the Borrowers for the Fiscal Month ended September 30, 2015, and
such financial statements shall not, in the reasonable judgment of the
Administrative Agent, reflect any material adverse change in the consolidated
financial condition of the Borrowers, as reflected in the financial statements;
and (ii) satisfactory projections prepared for the fourth fiscal quarter of
2015, on a monthly basis for the 2016 Fiscal Year and on an annual basis for the
remaining period through and including Fiscal Year 2020.


(c)Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Borrower, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Borrower authorized to sign the Loan Documents to which it is a
party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Borrower certified by the
relevant authority of the jurisdiction of organization of such Borrower and a
true and correct copy of its bylaws or operating, management or partnership
agreement, and (ii) a long form good standing certificate for each Borrower from
its jurisdiction of organization.


(d)Closing Date Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of the Borrower
Representative and dated the Effective Date (i) stating that no Default has
occurred and is continuing, (ii) stating that the representations and warranties
contained in Article III are true and correct in all material respects as of
such date (provided that each such representation and warranty shall be true and
correct in all respects to the extent that it is already qualified by a
materiality standard), and (iii) certifying any other factual matters as may be
reasonably requested by the Administrative Agent.



63

--------------------------------------------------------------------------------




(e)Fees. The Lender Parties shall have received all fees required to be paid,
and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel of the Administrative Agent), on
or before the Effective Date. All such amounts will be paid with proceeds of
Loans made on the Effective Date and will be reflected in the funding
instructions given by the Borrower Representative to the Administrative Agent on
or before the Effective Date.


(f)Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Borrowers
are located, and such search shall reveal no Liens on any of the assets of the
Borrowers except for Permitted Liens or Liens discharged on or prior to the
Effective Date pursuant to a pay-off letter or other documentation satisfactory
to the Administrative Agent.


(g)Pay-Off Letter. The Administrative Agent shall have received satisfactory
evidence (i) of the pay-off of all Existing Loans that are not deemed
outstanding hereunder and (ii) the termination of all Liens on Collateral (other
than Liens on property of the Borrowers forming a part of the Collateral in
favor of the Administrative Agent (for the benefit of the Secured Holders)).


(h)Funding Accounts. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Accounts”)
to which the Administrative Agent is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.


(i)Control Agreements. Subject to Section 5.14(c), the Administrative Agent
shall have received each Deposit Account Control Agreement and Lock Box
Agreement required to be provided pursuant to Section 4.10 of the Security
Agreement.


(j)Solvency. The Administrative Agent shall have received a solvency certificate
from a Financial Officer of each Borrower.


(k)Borrowing Base Certificate. The Agents shall have received a Borrowing Base
Certificate which calculates the Borrowing Base as of October 31, 2015.


(l)Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent
(for the benefit of the Secured Holders) a valid and perfected, first priority
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than Permitted Liens), shall be in proper form for filing,
registration or recordation.


(m)[RESERVED]


(n)Corporate Structure. The corporate structure, capital structure, other debt
instruments, material accounts and governing documents of the Borrower and the
Subsidiaries, to the extent reasonably related to the Transactions, shall be
acceptable to the Administrative Agent.



64

--------------------------------------------------------------------------------




(o)Insurance. The Administrative Agent shall have received evidence of insurance
coverage in form, scope, and substance evidencing compliance with the terms of
Section 5.09.


(p)Appraisals; Field Exams. The Administrative Agent shall have received
satisfactory field exams and a satisfactory appraisal of Equipment from an
appraiser satisfactory to the Administrative Agent; provided that, in the sole
discretion of the Administrative Agent, such appraisals and field exams may be
delivered after the Effective Date.


(q)Equipment. The Administrative Agent shall have received a complete and
accurate listing from the Borrowers describing the Equipment included in the
PP&E Component.


(r)Due Diligence. The Administrative Agent and its counsel shall have completed
all legal due diligence to the extent reasonably related to the Transactions.


(s)Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Borrower.


(t)Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or its counsel may have reasonably
requested.


The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
Section 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (provided that such
representations and warranties shall be true in all respects if they are already
qualified by a materiality standard) on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.


(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


(c)After giving effect to any Borrowing or the issuance of any Letter of Credit,
Availability is not less than zero.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.
Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraph (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue or
cause to be issued any Letter of Credit for the ratable account and risk of
Lenders from time to time if the Administrative Agent believes that making such
Loans or issuing or causing to be issued any such Letter of Credit is in the
best interests of the Lenders.

65

--------------------------------------------------------------------------------




ARTICLE V


Affirmative Covenants


Until all the Revolving Commitments have expired or been terminated and the
Secured Obligations have been indefeasibly paid or satisfied as provided in
Section 2.09(b), each Borrower executing this Agreement covenants and agrees,
jointly and severally with all of the other Borrowers, in favor of the Lender
Parties that:
Section 5.01.    Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent (for delivery to each
Lender):
(a)on or before the date upon which the Company’s annual report on Form 10-K is
required to be filed with the SEC (and in any event within 105 days after the
end of each Fiscal Year), the Company’s (i) audited consolidated balance sheet
and related statements of income, stockholders’ equity and cash flows, showing
the financial condition of the Company and the Subsidiaries on a consolidated
basis as of the close of such Fiscal Year and the results of their operations
during such Fiscal Year, such consolidated financial statements to be audited
for the Company and the Subsidiaries by Deloitte & Touche LLP or other
independent public accountants of recognized national standing and accompanied
by an audit opinion of such accountants (without (A) a “going concern” or like
qualification, exception or explanatory paragraph and (B) any qualification or
exception as to the scope of such audit) and to be certified by a Financial
Officer of the Company to the effect that such consolidated financial statements
fairly present the financial condition and results of operations of the Company
and the Subsidiaries on a consolidated basis in accordance with GAAP, and (ii)
unaudited consolidating balance sheet and related unaudited consolidating
statements of income as of the close of the fourth Fiscal Quarter and as of the
close of such Fiscal Year, all such consolidating financial statements showing
separately the financial condition of the Company, the Borrowers other than the
Company (as a single group) and the Subsidiaries which are not Borrowers (as a
single group); provided, however, that any document required to be delivered
pursuant to this Section 5.01(a) shall be deemed to have been furnished to the
Administrative Agent if the Borrowers have provided the Administrative Agent
with a link to such documents that have been made available through their
website or that have been filed with the SEC via EDGAR;


(b)on or before the date upon which the Company’s quarterly report on Form 10-Q
is required to be filed with the SEC (and in any event within 50 days after the
end of each of the first three Fiscal Quarters of the Company), the Company’s
(i) unaudited consolidated balance sheets and related unaudited statements of
income, stockholders’ equity and cash flows, showing the financial condition of
the Company and the Subsidiaries on a consolidated basis as of the close of such
Fiscal Quarter and the results of their operations during such Fiscal Quarter
and the then elapsed portion of the applicable Fiscal Year, certified by a
Financial Officer of the Company as fairly presenting the financial condition
and results of operations of the Company and the Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes, and (ii) unaudited consolidating balance sheet and
related unaudited consolidating statements of income as of the close of such
Fiscal Quarter, all such consolidating financial statements showing separately
the financial condition of the Company, the Borrowers other than the Company (as
a single group) and the Subsidiaries which are not Borrowers (as a single
group); provided that any document required to be delivered pursuant to this
Section 5.01(b) shall be deemed to have been furnished to the Administrative
Agent if the Borrowers have provided the Administrative Agent with a link to
such documents that have been made available through their website or that have
been filed with the SEC via EDGAR;



66

--------------------------------------------------------------------------------




(c)commencing with the first Fiscal Month following the Effective Date as soon
as available, but no more than 30 days after the end of each Fiscal Month
(unless no Loans are outstanding during such Fiscal Month and during the 30 days
following the end of such Fiscal Month), the unaudited consolidated balance
sheet as of the close of such Fiscal Month and related unaudited consolidated
statements of income and cash flow of the Company and the Subsidiaries during
such Fiscal Month and the Fiscal Year to date period;


(d)(i) concurrently with any delivery of financial statements under paragraph
(a), (b) or (c) above, a certificate of a Financial Officer of the Borrower
Representative in substantially the form of Exhibit D (i) certifying, in the
case of the financial statements delivered under paragraph (b) or (c), as
presenting fairly in all material respects the financial condition and results
of operations of the Company and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, (ii) certifying as to whether a
Default or Event of Default has occurred and, if a Default or Event of Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (iii) certifying in the case of the financial
statements delivered under paragraph (c), (A) if Availability is less than
$100,000,000 for any period of five consecutive Business Days during the Fiscal
Month with respect to which such financial statements are delivered, a
reasonably detailed calculation of the Fixed Charge Coverage Ratio and (B)
during any Covenant Trigger Period, compliance with Section 6.12;


(e)as soon as available, but in any event not more than 90 days after the end of
each Fiscal Year, a copy of the plan and forecast (including a projected
consolidated balance sheet, income statement and funds flow statement) of the
Company on a consolidated basis for each month of the then current Fiscal Year
(the “Projections”) in form reasonably satisfactory to the Administrative Agent;


(f)as soon as available but in any event within 15 days of the end of each
calendar month (or within three Business Days of the end of each calendar week
(it being understood that a calendar week ends on Sunday) if Availability is
less than 12.5% of the Total Revolving Commitment then in effect at any time
during such calendar week), as of the last day of the immediately preceding
month, or as of the last day of the immediately preceding week, as the case may
be, a Borrowing Base Certificate which calculates the Borrowing Base as of the
calendar period then ended, together with supporting information in connection
therewith, together with any additional reports with respect to the Borrowing
Base as the Administrative Agent may reasonably request;


(g)as soon as available but in any event within 15 days of the end of each
calendar month (or, in the case of paragraphs (g)(i) and (g)(ii) below, within
three Business Days of the end of each calendar week (it being understood that a
calendar week ends on Sunday) during any Dominion Trigger Period), as of the
period then ended, all delivered electronically in a text formatted file
acceptable to the Administrative Agent:


(i)a detailed aging of the Borrowers’ Accounts (A) including all invoices aged
by invoice date and due date and (B) reconciled to the Borrowing Base
Certificate delivered as of such date prepared in a manner reasonably acceptable
to the Administrative Agent, together with a summary specifying the name,
address, and balance due for each Account Debtor;



67

--------------------------------------------------------------------------------




(ii)a schedule detailing the Borrowers’ Inventory, in form satisfactory to the
Administrative Agent, (A) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work-in-process and finished
goods), which Inventory shall be valued at the lower of cost (determined on a
first-in, first-out basis) or market and (B) reconciled to the Borrowing Base
Certificate delivered as of such date;


(iii)a summary of categories of Accounts excluded from Eligible Accounts
Receivable and Inventory excluded from Eligible Inventory;


(iv)a reconciliation of the Borrowers’ Accounts and Inventory between the
amounts shown in the Borrowers’ general ledger and financial statements and the
reports delivered pursuant to paragraphs (g)(i) and (g)(ii) above; and


(v)a schedule identifying any items of Equipment (and their respective Net
Orderly Liquidation Values) that during such period ceased to be included in the
PP&E Component;


(h)promptly upon request by the Administrative Agent, a list of all customer
addresses, delivered electronically in a text formatted file acceptable to the
Administrative Agent;


(i)promptly after any Borrower obtains knowledge thereof, notice of a material
portion of Eligible Accounts, Eligible Inventory or Eligible Equipment, as the
case may be, becoming ineligible under the Borrowing Base;


(j)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by any Borrower or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of the SEC, or with any national securities exchange, as the
case may be; provided that any documents required to be delivered pursuant to
this paragraph (j) shall be deemed to have been delivered on the date on which
the Company provides the Administrative Agent a link to where such documents
were filed electronically via EDGAR or such documents have been made publicly
available on its website; and


(k)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender, acting through the Administrative Agent, may
reasonably request.


The Administrative Agent shall deliver to the Lenders all documents that are
received by it pursuant to this Section as provided in Section 9.01(b) or by
posting such documents to Intralinks or an equivalent means of electronic
delivery to which the Lenders have access.
Section 5.02.    Notices of Material Events. The Borrowers will furnish to the
Administrative Agent (for delivery to each Lender) prompt written notice of the
following:
(a)the occurrence of any Default or Event of Default (which notice shall be
delivered no later than five Business Days after any Borrower has any knowledge
thereof);


(b)receipt of any notice of any governmental investigation or any governmental
or other litigation or proceeding commenced or threatened against any Borrower
that (i) could reasonably be expected to have a Material Adverse Effect, (ii)
contests any tax, fee, assessment, or other governmental charge in excess of
$15,000,000, or (iii) involves any product recall;



68

--------------------------------------------------------------------------------




(c)any Lien (other than Permitted Liens) or claim made or asserted against
Collateral having a value in excess of $5,000,000;


(d)any loss, damage, or destruction to the Collateral having a book value of
$15,000,000 or more, whether or not covered by insurance;


(e)any and all default notices received under or with respect to any leased
location or public warehouse where Collateral is located (which shall be
delivered within two Business Days after receipt thereof);


(f)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers in an aggregate amount exceeding $15,000,000;


(g)receipt of any notice by a holder of any Material Indebtedness that any event
of default exists with respect thereto; and


(h)any other development, including as a result of any work stoppage, strike or
other labor dispute, that results in, or could reasonably be expected to result
in, a Material Adverse Effect.


The Administrative Agent shall deliver to the Lenders all documents that are
received by it pursuant to this Section as provided in Section 9.01(b) or by
posting such documents to Intralinks or an equivalent means of electronic
delivery to which the Lenders have access. Each notice delivered under this
Section shall be accompanied by a statement of a Financial Officer or other
executive officer of the Borrower Representative setting forth in reasonable
detail the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.
Section 5.03.    Existence; Conduct of Business. Each Borrower will (a) do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, qualifications, licenses,
permits, franchises, governmental authorizations, intellectual property rights,
licenses and permits material to the conduct of its business, and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except (i) if (A) in the reasonable business judgment of
the Company, it is in the best economic interest of the Borrowers, taken as a
whole, not to preserve and maintain such rights, privileges, qualifications,
permits, licenses and franchises, and (B) such failure to preserve the same
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect, and (ii) as otherwise permitted in connection with sales of assets
permitted by Section 6.05; and (b) carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted.
Section 5.04.    Payment of Obligations. Each Borrower will pay or discharge all
Material Indebtedness and all other material liabilities and obligations,
including material Taxes, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Borrower has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
        

69

--------------------------------------------------------------------------------




Section 5.05.    Maintenance of Properties. Each Borrower will keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
Section 5.06.    Books and Records; Inspection Rights. Each Borrower will (a)
keep proper books of record and account in accordance with GAAP in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities and (b) permit any representatives designated by
the Administrative Agent or any Lender (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent), upon reasonable prior notice,
to visit during regular business hours and inspect its properties, to examine
and make extracts from its books and records for the purpose of verifying the
accuracy of the various reports delivered by the Borrowers to the Administrative
Agent, and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested. The Borrowers acknowledge that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain Reports pertaining to the Borrowers’ assets for internal use by the
Administrative Agent and the Lenders.
Section 5.07.    Compliance with Laws. Each Borrower will comply in all material
respects all Requirements of Law applicable to it or its property, except any of
the foregoing relating to Environmental Laws, which compliance is subject to
Section 5.10. Each Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by such Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.
Section 5.08.    Use of Proceeds. (a) The proceeds of the Loans and Letters of
Credit will be used only (i) to repay amounts outstanding under the Existing
Credit Agreement, (ii) for general corporate purposes (including Permitted
Acquisitions and, subject to the restrictions contained in Section 6.08,
repurchases of shares of common stock of the Company) of the Borrowers in the
ordinary course of business and (iii) to pay any related transaction costs, fees
and expenses. No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.
(b)    No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and each Borrower shall procure that its Subsidiaries and
its and their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.


Section 5.09.    Insurance. Each Borrower will maintain with financially sound
and reputable carriers acceptable to the Administrative Agent in its Permitted
Discretion (including, consistent with past practice, insurance companies
affiliated with the Company), insurance with respect to their properties and
business in such amounts, of such character and against such risks acceptable to
the Administrative Agent in its Permitted Discretion and as are usually
maintained by companies engaged in the same or similar business or having
comparable properties, and in any case having a coverage which is not materially
less than the insurance of such type maintained by the Borrowers on the
Effective Date. All property insurance covering Collateral maintained by the
Borrowers shall name the Administrative Agent as sole loss payee. All liability
insurance maintained by the Borrowers shall name the Administrative Agent as
additional insured. All such property and liability insurance shall further
provide for at least 30 days’ prior written notice (10 days’ prior written
notice with respect to cancellation for non-payment of premium or at the request
of the insured) to the Administrative Agent of the cancellation thereof. The
Borrowers will furnish to the Lenders, promptly upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained. Within five Business Days (or such longer period as may be agreed to
by the Administrative Agent in its sole discretion) after the Effective Date,
the Borrowers shall furnish to the Administrative Agent insurance certificates
for the liability and property insurance policies naming the Administrative
Agent as additional insured and lender’s loss payee, as applicable, and within
30 days (or such longer period as may be agreed to by the Administrative Agent
in its sole discretion) after the Effective Date, the Borrowers shall furnish to
the Administrative Agent endorsements to the liability and property insurance
policies naming the Administrative Agent as additional insured and lender’s loss
payee, as applicable.



70

--------------------------------------------------------------------------------




Section 5.10.    Environmental Covenant. Each Borrower will:


(a)use and operate all of their respective facilities and properties in material
compliance with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses, and other authorizations required by applicable
Environmental Laws relating to environmental matters in effect from time to
time, and remain in material compliance therewith, and handle all Hazardous
Materials in material compliance with all applicable Environmental Laws;


(b)(i)    as soon as possible and in any event not later than 15 Business Days
after any Borrower becomes aware of the receipt thereof, notify the
Administrative Agent and provide copies of all written claims, complaints,
notices, or inquiries by a Governmental Authority, or any Person which has
commenced a legal proceeding against any of the Borrowers, relating to material
non-compliance by any of the Borrowers with, or material potential liability of
any of the Borrowers under, Environmental Laws; and


(ii)    with reasonable diligence cure all environmental defects and conditions
which are the subject of any actions and proceedings against any of the
Borrowers relating to compliance with Environmental Laws, except to the extent
such actions and proceedings (or the obligation of any of the Borrowers to cure
such defects and conditions) are stayed or are being contested by any of the
Borrowers or in good faith by appropriate proceedings; and


(c)provide such information, access and certifications which the Administrative
Agent may reasonably request from time to time to evidence compliance with this
Section 5.10.


Section 5.11.    Appraisals. At any time that the Administrative Agent requests,
the Borrowers will provide the Administrative Agent with appraisals or updates
thereof of their Inventory from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent, such appraisals and updates to include, without limitation, information
required by applicable Requirements of Law. The Borrowers shall reimburse the
Administrative Agent for all reasonable charges, costs and expenses related to
one appraisal during each calendar year; provided that if at any time during any
calendar year Availability is less than 15% of the Total Revolving Commitment,
the Borrowers shall reimburse the Administrative Agent for all reasonable
charges, costs and expenses related to a second appraisal during such calendar
year; and provided, further, that there shall be no limitation on the number or
frequency of appraisals that shall be at the sole expense of the Borrowers if
any Default or Event of Default shall have occurred and be continuing. The
Administrative Agent may, in its Permitted Discretion, conduct at least one
appraisal of the Borrowers’ Inventory each calendar year; provided that if a
Dominion Trigger Event has occurred and is continuing, the Administrative Agent
shall conduct such appraisal unless the Required Lenders otherwise agree. The
Borrowers shall reimburse the Administrative Agent for all reasonable charges,
costs and expenses related to the initial appraisals of the equipment included
in the PP&E Component.



71

--------------------------------------------------------------------------------




Section 5.12.    Field Examinations. At any time that the Administrative Agent
requests, the Borrowers will allow the Administrative Agent to conduct field
examinations or updates thereof to ensure the adequacy of Collateral included in
any Borrowing Base and related reporting and control systems, and prepared on a
basis satisfactory to the Administrative Agent, such field examinations and
updates to include, without limitation, information required by applicable
Requirements of Law. The Borrowers shall reimburse the Administrative Agent for
all reasonable charges, costs and expenses related to one field examination
during each calendar year; provided that if at any time during any calendar year
Availability is less than 15% of the Total Revolving Commitment, the Borrowers
shall reimburse the Administrative Agent for all reasonable charges, costs and
expenses related to a second field examination during such calendar year; and
provided, further, that there shall be no limitation on the number or frequency
of field examinations that shall be at the sole expense of the Borrowers if any
Default or Event of Default shall have occurred and be continuing.


Section 5.13.    Depository Banks. Each of the Borrowers will maintain one or
more of the Lenders or other banks that are acceptable to the Administrative
Agent as its principal depository bank, including for the maintenance of
operating, administrative, cash management, collection activity, and other
deposit accounts for the conduct of its business.


Section 5.14.    Additional Collateral; Further Assurances. (a) Subject to
applicable Requirements of Law, each Borrower shall cause each of its domestic
Significant Subsidiaries formed or acquired after the date of this Agreement to
become a Borrower by executing the Joinder Agreement set forth as Exhibit E
hereto (the “Joinder Agreement”).  Upon execution and delivery of a Joinder
Agreement, each such Person (i) shall automatically become a Borrower and
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents and (ii) will grant Liens
to the Administrative Agent (for the benefit of the Secured Holders) in any
property of such Borrower which constitutes Collateral. Notwithstanding the
foregoing, if a Subsidiary is acquired through a Permitted Acquisition such
Subsidiary shall not be required to become a Borrower under this Agreement so
long as the Company delivers notice to the Administrative Agent prior to the
Permitted Acquisition that such acquired Subsidiary would not become a Borrower
under this Agreement; provided, that each Subsidiary so acquired that does not
become a Borrower shall not be included in the calculation of the Fixed Charge
Coverage Ratio for any period if such Subsidiary, together with all other
Subsidiaries that are not Borrowers, account for greater than 15% of the
consolidated EBITDA of the Company and its Subsidiaries for such period.


(b)    Without limiting the foregoing, each Borrower will execute and deliver,
or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements) and
other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Borrowers.
 
(c)    Within 30 days after the Effective Date, the Administrative Agent shall
have received Deposit Account Control Agreements and Lock Box Agreements to the
extent required by Section 4.10 of the Security Agreement with respect to any
such Deposit Account or Lock Box that is not subject to a Deposit Account
Control Agreement or Lock Box Agreement, as applicable, as of the Effective
Date.

72

--------------------------------------------------------------------------------




ARTICLE VI


Negative Covenants


Until all the Revolving Commitments have expired or been terminated and the
Secured Obligations have been indefeasibly paid or satisfied, as the case may
be, as provided in Section 2.09(b), each Borrower executing this Agreement
covenants and agrees, jointly and severally with all of the other Borrowers, in
favor of the Lender Parties that:
Section 6.01.    Indebtedness. No Borrower will create, incur or suffer to exist
any Indebtedness, except:
(a)the Secured Obligations;


(b)Indebtedness existing on the Effective Date hereof and set forth in Schedule
6.01(b), and extensions, renewals and replacements of any such Indebtedness in
accordance with paragraph (f) hereof;


(c)Indebtedness of any Borrower to any other Borrower; provided that such
Indebtedness shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent;


(d)Guarantees by any Borrower of Indebtedness of any other Borrower or any
Subsidiary; provided that (i) the Indebtedness so Guaranteed is permitted by
this Section 6.01, (ii) Guarantees by any Borrower of Indebtedness of any
Subsidiary that is not a Borrower shall be subject to Section 6.04 and (iii)
Guarantees permitted under this paragraph (d) shall be subordinated to the
Secured Obligations of the applicable Borrower on the same terms to the extent
that the Indebtedness so Guaranteed is subordinated to the Secured Obligations;


(e)Indebtedness of any Borrower set forth in Schedule 6.01(e) that was incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with paragraph (f) hereof;


(f)Indebtedness which represents an extension, refinancing, replacement or
renewal (such Indebtedness being so extended, refinanced, replaced or renewed
being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in paragraphs (b), (e) and (o) hereof (such Indebtedness
being referred to herein as the “Original Indebtedness”); provided that (i) such
Refinance Indebtedness does not increase the principal amount of the Original
Indebtedness (except in an amount equal to any prepayment premiums, fees or
similar amounts payable in respect of the Original Indebtedness) or increase the
interest rate thereof above then-prevailing market rates as determined in good
faith by the Company, (ii) any Liens securing such Refinance Indebtedness are
not extended to any additional property of any Borrower unless such Lien
otherwise constitutes a Permitted Encumbrance, (iii) no Borrower that is not
originally obligated with respect to such Original Indebtedness is required to
become obligated with respect thereto, (iv) such Refinance Indebtedness does not
result in a shortening of the average weighted maturity of such Original
Indebtedness, (v) the terms of such Refinance Indebtedness other than fees,
interest, and other economic terms are not less favorable, when taken as a
whole, to the obligor thereunder than the terms of such Original Indebtedness
and (vi) if such Original Indebtedness was subordinated in right of payment to
the Secured Obligations, then the terms and conditions of the Refinance
Indebtedness must include subordination terms and conditions that are at least
as favorable to the Administrative Agent and the Lenders as those that were
applicable to such Original Indebtedness;



73

--------------------------------------------------------------------------------




(g)Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;


(h)Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and similar obligations, in each case provided in the ordinary course of
business;


(i)Indebtedness in respect of obligations pursuant to any Permitted Commodity
Swap Agreement;


(j)Indebtedness in respect of advance payments by customers under purchase
contracts in the ordinary course of business by the applicable Borrower;


(k)Indebtedness owed to any Lender or Affiliate thereof in respect of any
Banking Services Obligations;


(l)Indebtedness incurred by any Borrower under Swap Agreements entered into in
accordance with Section 6.07;


(m)the endorsement, in the ordinary course of collection, of negotiable
instruments payable to it or its order;


(n)Indebtedness secured by non-working capital assets of any Person that becomes
a Borrower after the date hereof pursuant to a Permitted Acquisition or other
Investment permitted under this Agreement; provided that (i) such Indebtedness
exists at the time such Person becomes a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary and
(ii) the aggregate principal amount of Indebtedness permitted by this clause (n)
shall not exceed $100,000,000 at any time outstanding;


(o)other Indebtedness incurred after the Effective Date in an aggregate
principal amount, together with the aggregate consideration for all sale and
leaseback transactions consummated after the Effective Date, not exceeding
$125,000,000 at any time outstanding; provided that to the extent any such
Indebtedness is secured by any property or assets of the Borrowers, (x) such
security shall not attach to all or any part of the Collateral and (y) to the
extent reasonably requested by the Administrative Agent, the holders of such
secured Indebtedness shall enter into an intercreditor agreement with respect
thereto;


(p)Indebtedness owing from a Borrower to another Subsidiary that is not a
Borrower so long as such Indebtedness is unsecured and subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative
Agent; and


(q)unsecured Indebtedness in an unlimited amount, so long as at the time any
such unsecured Indebtedness is incurred the Payment Condition is satisfied.

74

--------------------------------------------------------------------------------




The amounts permitted by paragraphs (b) and (o) shall not include those
obligations under operating leases that are required to be capitalized on the
balance sheet as a liability, in accordance with GAAP.
Section 6.02.    Liens. No Borrower will create, incur, assume or permit to
exist any Lien on any Collateral, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)Liens created pursuant to any Loan Document;


(b)Permitted Encumbrances;


(c)any Lien on any Collateral existing on the Effective Date and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset forming a part of the Collateral and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;


(d)any Lien existing on any Collateral (other than Accounts, Inventory and
Equipment) prior to the acquisition thereof by any Borrower, including as a
result of merger or consolidation with any Borrower that is permitted pursuant
to Section 6.03, or existing on any Collateral (other than Accounts and
Inventory) of any Person that becomes a Borrower after the date hereof prior to
the time such Person becomes a Borrower; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, merger or
consolidation or such Person becoming a Borrower and (ii) such Lien shall secure
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Borrower and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;


(e)Liens of a collecting bank arising in the ordinary course of business under
Section 4 210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;


(f)Liens securing a judgment for the payment of money and not constituting an
Event of Default under paragraph (k) of Article VII; and


(g)Liens on Equipment not constituting Collateral; provided that such Equipment
is clearly identified as not being included in the Borrowing Base and clearly
identified as Equipment that does not constitute Collateral.


Notwithstanding the foregoing, none of the Permitted Liens may at any time
attach to any Borrower’s Accounts or Inventory, other than those permitted under
paragraph (a) of the definition of Permitted Encumbrance, paragraph (a) above
and, in the case of Inventory only, Liens of landlords and warehousemen that
arise in the ordinary course of business under the Requirements of Law and
secure obligations not overdue by more than 30 days or are being contested in
compliance with Section 5.04.
Section 6.03.    Fundamental Changes. No Borrower will merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing (i) any Borrower may dissolve, merge or liquidate with or into
any other Borrower and (ii) Subsidiary may merge into any Borrower in a
transaction in which such Borrower is the surviving corporation.

75

--------------------------------------------------------------------------------




Section 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. No
Borrower will purchase, hold or acquire (including pursuant to any merger) any
Equity Interests, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, whether through
purchase of assets, merger or otherwise, or make a deposit or advance payment
for any such purchase, holding, acquisition or other transaction (all the
foregoing, “Investments”), except:
(a)Permitted Investments;


(b)Investments in existence on the date of this Agreement and described in
Schedule 6.04, together with modifications, extensions and renewals thereof;


(c)Investments by the Borrowers in Equity Interests in their respective
Subsidiaries;


(d)loans or advances made by any Borrower to any other Borrower; provided that
the amount of such loans and advances made by Subsidiaries that are not
Borrowers shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent;


(e)Guarantees constituting Indebtedness permitted by Section 6.01;


(f)loans or advances made by a Borrower to its employees in the ordinary course
of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes up to a maximum of $2,000,000 in
the aggregate at any one time outstanding;


(g)subject to Sections 4.2(a) and 4.4 of the Security Agreement, notes payable,
or stock or other securities issued by Account Debtors to a Borrower pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business, consistent with past practices;


(h)Investments in the form of Swap Agreements permitted by Section 6.07;


(i)Investments of any Person existing at the time such Person becomes a Borrower
or consolidates or merges with a Borrower (including in connection with a
Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Borrower or of such merger;


(j)Investments received in connection with the dispositions of assets permitted
by Section 6.05;


(k)Permitted Acquisitions and down payments or escrow deposits made in respect
of a transaction that would be a Permitted Acquisition; provided that on the
date any such down payment or escrow deposit is made, the Payment Condition must
be satisfied;



76

--------------------------------------------------------------------------------




(l)loans or advances to directors, officers or employees of any Borrower, the
proceeds of which are concurrently used to purchase Equity Interests in a
Borrower;


(m)advances and loans to, and Investments in, any Subsidiary or Affiliate of the
Borrowers in the ordinary course of business consistent with past practices, so
long as the Payment Condition is satisfied;


(n)Investments in the form of advance payments in connection with any Permitted
Commodity Swap Agreement;


(o)Contribution payments made to the Salaried VEBA Trusts pursuant to an
agreement between the Salaried VEBA Trust and the Company;


(p)Investments constituting deposits described in paragraphs (c) and (d) of the
definition of the term “Permitted Encumbrances”; and


(q)other Investments (other than acquisitions) so long as the Payment Condition
is satisfied.


Section 6.05.    Asset Sales. No Borrower will sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by it,
except:


(a)sales, transfers and dispositions of (i) Inventory in the ordinary course of
business, and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;


(b)sales, transfers and dispositions to any other Borrower;


(c)sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;


(d)sales, transfers and dispositions of Permitted Investments;


(e)sale and leaseback transactions permitted by Section 6.06;


(f)dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower;


(g)non-exclusive licenses of intellectual property in the ordinary course of
business;


(h)transfer of assets as a contribution to a joint venture so long as such
contribution constitutes an Investment permitted by Section 6.04(q); provided
that the asset so transferred is not part of the Borrowing Base at the time of
such contribution; and


(i)sales, transfers and other dispositions of assets (other than the sale of
Equity Interests that would result in a Change of Control) that are not
permitted by any other paragraph of this Section, provided that the aggregate
fair market value of all assets sold, transferred or otherwise disposed of in
reliance upon this paragraph (i) shall not exceed $50,000,000 during any Fiscal
Year of the Company;



77

--------------------------------------------------------------------------------




provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b), (h) and (i) above) (i)
shall be made for fair value and (ii) at least 75% of the consideration therefor
shall be in cash or assets that can be readily converted into cash without
discount within 90 days thereafter, unless, with respect to this clause (ii),
(x) such asset is not Collateral and (y) at the time the relevant asset sale,
transfer, lease and other disposition occurs the Payment Condition is satisfied.
Section 6.06.    Sale and Leaseback Transactions. No Borrower will enter into
any arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any fixed or capital
assets by any Borrower that is made for cash consideration in an amount not less
than the fair value of such fixed or capital asset and is consummated within 90
days after such Borrower acquires or completes the construction of such fixed or
capital asset; provided that the aggregate consideration for all transactions
permitted under this Section 6.06, together with the aggregate principal amount
of Indebtedness incurred by the Borrower pursuant to Section 6.01(m), shall not
exceed the amounts set forth in Section 6.01(m).
Section 6.07.    Swap Agreements. No Borrower will enter into any Swap
Agreement, except (a) Swap Agreements entered into to hedge or mitigate risks to
which any Borrower has actual exposure (other than those in respect of Equity
Interests of any Borrower), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower, and (c)
Permitted Commodity Swap Agreements.
Section 6.08.    Restricted Payments; Certain Payments of Indebtedness. (a) No
Borrower will declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except (i) each Borrower may declare and pay dividends with respect to its
common stock payable solely in additional shares of its common stock, and, with
respect to its preferred stock, payable solely in additional shares of such
preferred stock or in shares of its common stock; (ii) any Borrower (other than
the Company) may declare and pay dividends ratably with respect to their Equity
Interests; (iii) any Borrower may make Restricted Payments to any other Borrower
that is its direct parent; (iv) the Company may settle stock options and
warrants in common stock of the Company upon conversion; and (v) the Company may
make Restricted Payments in an unlimited amount if the Payment Condition is
satisfied.
(b)    No Borrower will make or agree to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Indebtedness, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness, except:


(i)payment of Indebtedness created under the Loan Documents;


(ii)payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;


(iii)Capital Lease Obligations permitted by Section 6.01(e); and



78

--------------------------------------------------------------------------------




(iv)any prepayment of Indebtedness in connection with the cancellation,
termination or unwinding of any Permitted Commodity Swap Agreement or Swap
Agreement permitted pursuant to Section 6.07; and


(v)if the Payment Condition is satisfied, repayments of subordinated
intercompany Indebtedness and prepayments or repurchases of Indebtedness, each
in an unlimited amount.


Section 6.09.    Transactions with Affiliates. No Borrower will sell, lease or
otherwise transfer any property or assets material to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
material transactions with, any of its Affiliates, except (a) transactions that
(i) are in the ordinary course of business and (ii) are at prices and on terms
and conditions not less favorable to such Borrower than could be obtained on an
arm’s-length basis from unrelated third parties; (b) transactions between or
among the Borrowers not involving any other Affiliate; (c) any Investment
permitted by Section 6.04(c) or (d); (d) any Indebtedness permitted under
Section 6.01(c); (e) any Restricted Payment permitted by Section 6.08; (f) loans
or advances to employees, officers and directors permitted under Section 6.04;
(g) the payment of reasonable fees to directors of any Borrower who are not
employees of such Borrower, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the Borrowers in the ordinary course of business; and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by a Borrower’s board of directors.


Section 6.10.    Restrictive Agreements. No Borrower will directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of such Borrower to create, incur or permit to exist any Lien upon any
of its property or assets forming a part of the Collateral, or (b) the ability
of any Borrower (other than the Company) to pay dividends or other distributions
with respect to any shares of its Equity Interests or to make or repay loans or
advances to any Borrower or to Guarantee Indebtedness of any Borrower; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
Requirements of Law or by any Loan Document; (ii) the foregoing shall not apply
to restrictions and conditions imposed on the Borrowers existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition); (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Borrower pending such sale (provided that such restrictions and conditions apply
only to the Borrower that is to be sold and such sale is permitted hereunder);
(iv) the foregoing shall not apply to customary restrictions in joint venture
agreements and other similar agreements applicable to joint ventures to the
extent such joint ventures are permitted hereunder; (v) paragraph (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness; (vi) paragraph (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof and
(vii) paragraph (b) of the foregoing shall not apply to restrictions pursuant to
any other indenture or agreement governing the issuance of Indebtedness
permitted hereunder, provided that such restrictions or conditions are customary
for such Indebtedness as reasonably determined in good faith judgment of the
Company.


Section 6.11.    Amendment of Material Documents. No Borrower will amend, modify
or waive any of its rights under any agreement relating to any Subordinated
Indebtedness that has the effect of (i) accelerating the date of any payment of
principal or interest thereunder, (ii) increasing the interest rate or fees
payable thereunder or converting any interest payable in kind to current cash
pay interest, (iii) amending, modifying or supplementing the subordination
provisions related thereto or (iv) making any provisions related thereto more
restrictive or burdensome on any Borrower.



79

--------------------------------------------------------------------------------




Section 6.12.    Fixed Charge Coverage Ratio. The Borrowers will not permit the
Fixed Charge Coverage Ratio, as of the last day of any Test Period, to be less
than 1.0:1.0; provided that no Borrower shall be required to comply with this
covenant as of the last day of any Fiscal Month, so long as (a) no Covenant
Trigger Period has occurred and is continuing on the last day of such Fiscal
Month and (b) no Covenant Trigger Period occurs after the last day of such
Fiscal Month and on or prior to the last day of the Fiscal Quarter next ending
following such Fiscal Month.


ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur:
(a)the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b)the Borrowers shall fail to pay any interest on any Loan or any fee or any
other Obligation (other than an amount referred to in paragraph (a) of this
Article) payable pursuant to this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
Business Days after the date due;


(c)any representation or warranty made or deemed made by or on behalf of any
Borrower in or in connection with this Agreement or any other Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been materially
incorrect when made or deemed made;


(d)any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Borrower’s
existence), 5.08 or 5.09 or in Article VI or in Article IV or VI of the Security
Agreement;


(e)any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied for a period of (i) fifteen (15) days
after the earlier of any Borrower’s knowledge of such breach or notice thereof
from the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to the terms or provisions of Section 5.01, 5.02
(other than Section 5.02(a)) or 5.06 of this Agreement, (ii) thirty (30) days if
such breach relates to the terms and provisions of the Security Agreement (other
than Article IV or VI of the Security Agreement), or (iii) 30 days after the
earlier of any Borrower’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement or the other Loan Documents;


(f)any Borrower shall fail to make any payment (whether of principal or interest
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable;



80

--------------------------------------------------------------------------------




(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;


(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Borrower or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;


(i)any Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in paragraph
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Borrower or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;


(j)any Borrower shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;


(k)one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against any Borrower and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Borrower to enforce
any such judgment or any Borrower shall fail within 30 days to discharge one or
more non-monetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which judgments
or orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;


(l)an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred results in, or in the opinion of the Required
Lenders, could reasonably be expected to result in, a Material Adverse Effect;


(m)a Change in Control shall occur;


(n)the breach of any of the terms or provisions of any Loan Document (other than
this Agreement and the Security Agreement), which default or breach continues
beyond any period of grace therein provided;


(o)the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;



81

--------------------------------------------------------------------------------




(p)any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or any Borrower shall fail to
comply with any of the terms or provisions of any Collateral Document; or


(q)any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Borrower
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);


then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitments, and thereupon the Revolving Commitments
shall terminate immediately, and (ii) declare the Loans and other Obligations
then outstanding to be due and payable in whole (or in part, in which case any
Obligations not so declared to be due and payable may thereafter be declared to
be due and payable), and thereupon the principal of the Loans and other
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to the Borrowers described in paragraph
(h) or (i) of this Article, the Revolving Commitments shall automatically
terminate and the unpaid principal of the Loans and other Obligations then
outstanding, together with accrued and unpaid interest thereon and all fees and
other Obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity, including all remedies provided under the UCC.
ARTICLE VIII


The Administrative Agent; Other Agents


Section 8.01.    Appointment. Each of the Lender Parties hereby irrevocably
appoints the Administrative Agent as its agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf, including execution of the other Loan Documents, and to exercise
such powers as are delegated to the Administrative Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders (including the Swingline Lender and the
Issuing Bank), and the Borrowers shall not have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” as used herein or in any other Loan Documents (or any
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.


        

82

--------------------------------------------------------------------------------




Section 8.02.    Rights as a Lender. The bank serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrowers or
any of the Subsidiaries or other Affiliate thereof as if it were not the
Administrative Agent hereunder.


Section 8.03.    Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing; (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02); and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct as determined by a final nonappealable
judgment of a court of competent jurisdiction. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower Representative or a
Lender Party, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document; (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document; (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document; (iv) the adequacy, accuracy or completeness of any information
(whether oral or written) set forth or in connection with any Loan Document; (v)
the legality, validity, enforceability, effectiveness, adequacy or genuineness
of any Loan Document or any other agreement, instrument or document; (vi) the
creation, perfection or priority of Liens on the Collateral or the existence of
the Collateral; or (vii) the satisfaction of any condition set forth in Article
IV or elsewhere in any Loan Document, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.


Section 8.04.    Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any representation,
notice, request, certificate, consent, statement, instrument, document or other
writing or communication believed by it to be genuine and correct, and to have
been authorized, signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made or authorized by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.


Section 8.05.    Actions through Sub-Agents. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.



83

--------------------------------------------------------------------------------




Section 8.06.    Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower Representative. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrowers, to appoint a successor. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lender Parties, appoint a successor Administrative Agent, which
shall be a commercial bank or an Affiliate of any such commercial bank, which
shall be reasonably satisfactory to the Company. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges,
obligations and duties of the retiring (or retired) Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Bank and the
Borrowers, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that (i)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and the
Issuing Bank. Following the effectiveness of the Administrative Agent's
resignation from its capacity as such, the provisions of this Article, Section
2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub‑agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.


Section 8.07.    Non-Reliance.



84

--------------------------------------------------------------------------------




(a)Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrowers and their
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.


(b)Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Borrowers and will rely significantly upon the Borrowers’ books
and records, as well as on representations of the Borrowers’ personnel and that
the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Borrower or any other Person
except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.


Section 8.08.    Other Agency Titles. The Joint Bookrunners, the Joint Lead
Arrangers, the Documentation Agent and the Syndication Agent shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to the relevant Lenders in their respective capacities as Joint
Bookrunners, Joint Lead Arrangers, Documentation Agent and Syndication Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.


Section 8.09.    Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties. (a) The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.



85

--------------------------------------------------------------------------------




(b)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.


ARTICLE IX


Miscellaneous


Section 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:


(i)    if to any Borrower, to the Borrower Representative at:


Kaiser Aluminum Corporation
27422 Portola Parkway, Suite 200
Foothill Ranch, California 92610-2831
Attention: Office of the Chief Financial Officer
Facsimile No.: (949) 614-1930


(ii)    if to the Administrative Agent, the Issuing Bank or the Swingline
Lender, to JPMorgan Chase at:


JPMorgan Chase Bank, N.A.
3 Park Plaza, Suite 900
Mail Code: CA2-4950
Irvine, CA 92614
Attention: Portfolio Manager
Facsimile No.: (949) 471-9872


if to any other Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire.

86

--------------------------------------------------------------------------------




All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent; provided that, if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or (iii)
delivered through Electronic Systems to the extent provided in paragraph (b)
below shall be effective as provided in such paragraph.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, to compliance notices or to no Event of Default
certificates delivered pursuant to Section 5.01(d) unless otherwise agreed by
the Administrative Agent and the applicable Lender. The Administrative Agent or
the Borrower Representative (on behalf of the Borrowers) may, in its discretion,
agree to accept notices and other communications to it hereunder by Electronic
Systems pursuant to procedures approved by it; provided that approval of such
procedures may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes all such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, e-mail or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day of the recipient.


(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.


(d)    Electronic Systems.


(i)Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.


(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrowers, any Lender, the Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.



87

--------------------------------------------------------------------------------




Section 9.02.    Waivers; Amendments. (a) No failure or delay by any Lender
Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Lender Parties, hereunder and under any other Loan Document, are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Lender Party may have had notice or knowledge
of such Default at the time.


(b)Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and each Borrower, with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Revolving
Commitment of any Lender without the written consent of such Lender (including
any such Lender that is a Defaulting Lender) (provided that the Administrative
Agent may make Protective Advances as set forth in Section 2.04); (ii) reduce or
forgive the principal amount of any Loan or LC Disbursement or reduce the rate
of interest thereon, or reduce or forgive any interest or fees payable
hereunder, without the written consent of each Lender (including any such Lender
that is a Defaulting Lender) directly affected thereby; (iii) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of the Revolving
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) directly affected thereby; (iv) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared or change Section 2.11(b), in each case without the written consent
of each Lender (other than a Defaulting Lender); (v) increase the advance rates
set forth in the definition of “Borrowing Base” or add new categories of
eligible assets, without the written consent of each Revolving Lender (other
than a Defaulting Lender), (vi) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (other than a Defaulting
Lender), (vii) release any Loan Guarantor from its obligation under its Loan
Guaranty (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Lender (other than a Defaulting Lender),
(viii) except as provided in paragraphs (c) and (d) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender, (other than a Defaulting Lender), (ix) amend
Section 2.20 without the consent of each Lender (other than a Defaulting
Lender), (x) amend the definitions “Dominion Trigger Event”, “Dominion Release
Event”, “Dominion Trigger Period”, “Covenant Trigger Event”, “Covenant Release
Event” or “Covenant Trigger Period”, without the written consent of each Lender
(other than a Defaulting Lender), and provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lenders, as the case may be (it being understood that any amendment to
Section 2.20 shall require the consent of the Administrative Agent, the Issuing
Bank and the Swingline Lender). The Administrative Agent may also amend the
Revolving Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04.



88

--------------------------------------------------------------------------------




(c)The Lender Parties hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Borrowers on any Collateral (i) upon the termination
of all the Revolving Commitments and indefeasible payment or satisfaction of all
the Secured Obligations as provided in Section 2.09(b), (ii) constituting
property being sold, assigned, transferred or otherwise disposed of if the
Borrower disposing of such property certifies to the Administrative Agent that
such sale, assignment, transfer or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property
leased to a Borrower under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII.
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders; provided that the Administrative Agent may in its discretion,
release its Liens on Collateral valued in the aggregate not in excess of
$2,000,000 during any calendar year without the prior written authorization of
the Required Lenders (it being agreed that the Administrative Agent may rely
conclusively on one or more certificates of the Borrowers as to the value of any
Collateral to be so released, without further inquiry). Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the
Borrowers in respect of) all interests retained by the Borrowers, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release shall be without recourse to or warranty by
the Administrative Agent.


(d)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby”, the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement; provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of paragraph (b) of Section 9.04, and (ii) the Borrowers shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(A) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (B) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.


Section 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through an
Electronic System) of the credit facilities provided for herein, the preparation
and administration of the Loan Documents or any amendments, modifications or
waivers of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of pocket expenses incurred in
connection with any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. Expenses being reimbursed by the Borrowers under
this Section include, without limiting the generality of the foregoing, costs
and expenses incurred in connection with:



89

--------------------------------------------------------------------------------




(i)subject to Section 5.11, appraisals and insurance reviews;


(ii)subject to Section 5.12, field examinations and the preparation of Reports
based on the fees charged by a third party retained by the Administrative Agent
or the internally allocated fees for each Person employed by the Administrative
Agent with respect to each field examination (such field examination fees shall
be equal, as of the Effective Date, to $125 per hour per examiner plus out of
pocket expenses);


(iii)Taxes, fees and other charges for (A) lien searches and (B) filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens;


(iv)sums paid or incurred to take any action required of any Borrower under the
Loan Documents that such Borrower fails to pay or take; and


(v)forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.


All of the foregoing fees, costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in Section
2.18(c).
(b)The Borrowers shall, jointly and severally, indemnify the Administrative
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental taxes, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of any actual or prospective claim, litigation, investigation or
proceeding relating to any of the following, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto (i)
the execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
their Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of their Subsidiaries, (iv) the failure of a Borrower to deliver
to the Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by a Borrower for Taxes pursuant to
Section 2.17, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by any Borrower or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. This Section
9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.



90

--------------------------------------------------------------------------------




(c)To the extent that the Borrowers fail to pay any amount required to be paid
by them to the Administrative Agent (or any sub-agent thereof), Swingline Lender
or the Issuing Bank (or any Related Party of any of the foregoing) under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender or the Issuing
Bank (or any Related Party of any of the foregoing), as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrowers’ failure to pay any such amount shall not
relieve any Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, Swingline Lender or the Issuing Bank in its capacity as
such.


(d)To the extent permitted by applicable law, no Borrower shall assert, and each
Borrower hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission system
(including the Internet) or (ii), on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, nothing in this paragraph (d) shall relieve any
Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.


(e)All amounts due under this Section shall be payable promptly after written
demand therefor.


Section 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment, participations in Letters of Credit and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld) of:



91

--------------------------------------------------------------------------------




(A) the Borrower Representative, provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, any Approved Fund, a successor-in-interest to a Lender pursuant to a
consolidation, sale or merger or, if an Event of Default has occurred and is
continuing, any other assignee;
(B) the Administrative Agent; and
(C) the Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
a successor-in-interest to a Lender pursuant to a consolidation, sale or merger,
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans, the amount of the Revolving Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower Representative and the Administrative Agent otherwise consent;
provided that no such consent of the Borrower Representative shall be required
if an Event of Default has occurred and is continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Borrowers and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.



92

--------------------------------------------------------------------------------




(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers and the Lender Parties, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers and the Lender
Parties may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender or Issuing Bank, as the case may be, hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, the Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.


(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d), or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.


(c)    (i)    Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Agents, the Issuing Bank and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) and (g) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender
and the information and documentation required under Section 2.17(g) will be
delivered to the Borrowers and the Administrative Agent) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.



93

--------------------------------------------------------------------------------




Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


Section 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Lender Party may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Revolving Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.



94

--------------------------------------------------------------------------------




Section 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.


Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
Section 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrowers
against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured. The applicable Lender
shall notify the Borrower Representative and the Administrative Agent of such
set-off or application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have. NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY OF THE
OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER
SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY
COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT UNLESS IT IS TAKEN WITH
THE CONSENT OF THE LENDERS REQUIRED BY SECTION 9.02 OF THIS AGREEMENT, IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b,
580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE
CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE ADMINISTRATIVE
AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE SECURED
OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY SUCH
RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE
NULL AND VOID. THIS PARAGRAPH SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE
LENDERS.



95

--------------------------------------------------------------------------------




Section 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
The Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the laws of the
State of New York, but giving effect to federal laws applicable to national
banks.
(b)Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of any U.S. Federal or New York
State court sitting in the Borough of Manhattan, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Borrower or its properties
in the courts of any jurisdiction.


(c)Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.


Section 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


Section 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.



96

--------------------------------------------------------------------------------




Section 9.12.    Confidentiality. Each of the Lender Parties agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Laws or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or under any
other Loan Agreement or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers and
their obligations, (g) with the consent of the Borrower Representative or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to any Lender Party
on a non-confidential basis from a source other than the Borrowers. For the
purposes of this Section, “Information” means all information received from the
Borrowers relating to the Borrowers or their business, operations, assets,
liabilities, financial condition or position, results or operations, or
prospects, other than any such information that is available to any Lender Party
on a non-confidential basis prior to disclosure by the Borrowers and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrowers
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN 9.12 FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER BORROWERS
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
Section 9.13.    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrowers in violation of any Requirement of
Law.

97

--------------------------------------------------------------------------------




Section 9.14.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrowers that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Act.
Section 9.15.    Disclosure. Each Borrower and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Borrowers and their respective Affiliates.
Section 9.16.    Appointment for Perfection. Each Lender Party hereby appoints
each other Lender Party as its agent for the purpose of perfecting Liens, for
the benefit of the Lender Parties, in assets which, in accordance with Article 9
of the UCC or any other applicable law can be perfected only by possession.
Should any Lender Party (other than the Administrative Agent) obtain possession
of any such Collateral, such Lender Party shall notify the Administrative Agent
thereof, and, promptly upon the Administrative Agent’s request therefor shall
deliver such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions.
Section 9.17.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 9.18.    Marketing Consent
The Borrowers hereby authorize Chase and its affiliates (including without
limitation J.P. Morgan Securities LLC) (collectively, the “Chase Parties”), at
their respective sole expense, but without any prior approval by the Borrowers,
to publish such tombstones and give such other publicity to this Agreement as
each may from time to time determine in its sole discretion. The foregoing
authorization shall remain in effect unless and until the Borrower
Representative notifies Chase in writing that such authorization is revoked.


Section 9.19.    Equipment Releases. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, upon request of the
Company, to release any Lien on any Equipment granted to or held by the
Administrative Agent under any Loan Document; provided that (i) no Default or
Event of Default has occurred and is continuing and (ii) such Equipment is not
included in the calculation of the Borrowing Base at the time of the requested
release and the Company has delivered a Borrowing Base Certificate demonstrating
compliance with the Borrowing Base at such time.



98

--------------------------------------------------------------------------------




ARTICLE X


Loan Guaranty


Section 10.1.    Guaranty. Each Loan Guarantor hereby agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to the
Secured Holders, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all costs and expenses including, without limitation, all court
costs and reasonable attorneys’ and paralegals’ fees (including reasonable
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Secured Holders in endeavoring to collect all or any part of the
Secured Obligations from, or in prosecuting any action against, any Borrower,
any Loan Guarantor or any other guarantor of all or any part of the Secured
Obligations (such costs and expenses, together with the Secured Obligations,
collectively the “Guaranteed Obligations”). Each Loan Guarantor further agrees
that the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Secured Holder that extended any portion of the
Guaranteed Obligations.


Section 10.2.    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
any Lender Party to sue any Borrower, any other Loan Guarantor, any other
guarantor, or any other Person obligated for all or any part of the Guaranteed
Obligations (each, an “Obligated Party”), or otherwise to enforce its payment
against any collateral securing all or any part of the Guaranteed Obligations.


Section 10.3.    No Discharge or Diminishment of Loan Guaranty. (a) The
obligations of each Loan Guarantor hereunder are unconditional and absolute and
not subject to any reduction, limitation, impairment or termination for any
reason (other than the indefeasible payment in full in cash of the Guaranteed
Obligations as provided in Section 2.09(b)), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, any Secured Holder or any other Person, whether in
connection herewith or in any unrelated transactions; or (v) any law or
regulation of any jurisdiction or any other event affecting any term of a
Guaranteed Obligation.


(b)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.


(c)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of any Secured
Holder to assert any claim or demand or to enforce any remedy with respect to
all or any part of the Guaranteed Obligations; (ii) any waiver or modification
of or supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by any Secured Holder with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment or satisfaction of the Guaranteed Obligations as
provided in Section 2.09 (b)).



99

--------------------------------------------------------------------------------




Section 10.4    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower or any Loan Guarantor, other than the
indefeasible payment or satisfaction of the Guaranteed Obligations as provided
in Section 2.09(b). Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any person
against any Obligated Party or any other Person. Each Loan Guarantor confirms
that it is not a surety under any state law and shall not raise any such law as
a defense to its obligations hereunder. The Administrative Agent may, at its
election, following the occurrence of an Event of Default, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid or satisfied as provided in Section 2.09(b). To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.


Section 10.5.    Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Guarantors have fully performed all their obligations
to the Secured Holders and the Guaranteed Obligations have been fully and
indefeasibly paid or satisfied as provided in Section 2.09(b).


Section 10.6.    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Lender Parties are in
possession of this Loan Guaranty. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Secured Holders.


Section 10.7.    Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
no Secured Holder shall have any duty to advise any Loan Guarantor of
information known to it regarding those circumstances or risks.



100

--------------------------------------------------------------------------------




Section 10.8.    Termination. The Lenders may continue to make loans or extend
credit to the Borrowers based on this Loan Guaranty until five days after it
receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lenders for any Guaranteed Obligations created, assumed or committed to
prior to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations. Nothing in this Section 10.08
shall be deemed to constitute a waiver of, or eliminate, limit, reduce or
otherwise impair any rights or remedies the Administrative Agent or any Lender
may have in respect of, any Default or Event of Default that shall exist under
clause (o) of Article VII hereof as a result of any such notice of termination.


Section 10.9.    Taxes. All payments of the Guaranteed Obligations will be made
by each Loan Guarantor free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Loan Guarantor shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender, Issuing Bank or other
Secured Holder (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Guarantor shall
make such deductions and (iii) such Loan Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.


Section 10.10.    Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Secured Holders,
be automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Secured Holders to the maximum
extent not subject to avoidance under applicable law, and no Loan Guarantor nor
any other person or entity shall have any right or claim under this Section with
respect to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Secured Holders hereunder; provided that, nothing in this
sentence shall be construed to increase any Loan Guarantor’s obligations
hereunder beyond its Maximum Liability.


Section 10.11.    Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of both the Secured
Holders and the Loan Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.



101

--------------------------------------------------------------------------------




Section 10.12.    Liability Cumulative. The liability of each Borrower as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Borrower to the Secured Holders under this Agreement and
the other Loan Documents to which such Borrower is a party or in respect of any
obligations or liabilities of the other Borrowers, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.


ARTICLE XI


The Borrower Representative


Section 11.01.    Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower, provided that, in the case of a Revolving Loan, such
amount shall not exceed such Borrower’s Availability. None of the Lender
Parties, nor any of their respective officers, directors, agents or employees,
shall be liable to the Borrower Representative or any Borrower for any action
taken or omitted to be taken by the Borrower Representative or the Borrowers
pursuant to this Section 11.01.


Section 11.02.    Powers. The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lender Parties
to take any action thereunder except any action specifically provided by the
Loan Documents to be taken by the Borrower Representative.



102

--------------------------------------------------------------------------------




Section 11.03.    Employment of Agents. The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.


Section 11.04.    Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default.” In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the other Lender Parties. Any notice provided to the
Borrower Representative hereunder shall constitute notice to each Borrower on
the date received by the Borrower Representative.


Section 11.05.    Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent shall give prompt written
notice of such resignation to the Lender Parties.


Section 11.06.    Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Lender Parties the Loan Documents
and all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including
without limitation, the Borrowing Base Certificates and the Compliance
Certificates. Each Borrower agrees that any action taken by the Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Borrower Representative of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrowers.


Section 11.07.    Reporting. Each Borrower hereby agrees that such Borrower
shall furnish promptly after each Fiscal Month to the Borrower Representative a
copy of its Borrowing Base Certificate and any other certificate or report
required hereunder or requested by the Borrower Representative on which the
Borrower Representative shall rely to prepare the Borrowing Base Certificates
and the Compliance Certificates required pursuant to the provisions of this
Agreement.





103

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
BORROWERS:
 
 
 
 
 
 
 
KAISER ALUMINUM CORPORATION
 
 
 
 
 
 
 
By:
 
/s/ Daniel J. Rinkenberger
 
 
 
 
Name: Daniel J. Rinkenberger
 
 
 
 
Title: Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
KAISER ALUMINUM INVESTMENTS COMPANY
 
 
 
 
 
 
 
By:
 
/s/ Daniel J. Rinkenberger
 
 
 
 
Name: Daniel J. Rinkenberger
 
 
 
 
Title: Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
KAISER ALUMINUM FABRICATED PRODUCTS, LLC
 
 
 
 
 
 
 
By:
 
/s/ Daniel J. Rinkenberger
 
 
 
 
Name: Daniel J. Rinkenberger
 
 
 
 
Title: Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
KAISER ALUMINUM WASHINGTON, LLC
 
 
 
 
 
 
 
By:
 
/s/ Daniel J. Rinkenberger
 
 
 
 
Name: Daniel J. Rinkenberger
 
 
 
 
Title: Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
KAISER ALUMINUM ALEXCO, LLC
 
 
 
 
 
 
 
By:
 
/s/ Daniel J. Rinkenberger
 
 
 
 
Name: Daniel J. Rinkenberger
 
 
 
 
Title: Executive Vice President and Chief Financial Officer
 
 
 
 
 






104

--------------------------------------------------------------------------------




 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent,
 
 
Issuing Bank, Swingline Lender and Lender
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Annaliese Fisher
 
 
 
 
Name: Annaliese Fisher
 
 
 
 
Title: Authorized Officer


105

--------------------------------------------------------------------------------




 
 
WELLS FARGO BANK, N.A., as Lender
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Krista Mize
 
 
 
 
Name: Krista Mize
 
 
 
 
Title: Authorized Officer


106

--------------------------------------------------------------------------------




 
 
BANK OF AMERICA, N.A., as Lender
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Robert M. Dalton
 
 
 
 
Name: Robert M. Dalton
 
 
 
 
Title: Senior Vice President


107

--------------------------------------------------------------------------------




 
 
U.S. BANK NATIONAL ASSOCIATION, as Lender
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Rod Swanson
 
 
 
 
Name: Rod Swanson
 
 
 
 
Title: Vice President


108

--------------------------------------------------------------------------------




 
 
CITY NATIONAL BANK, as Lender
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Brent Phillips
 
 
 
 
Name: Brent Phillips
 
 
 
 
Title: Senior Vice President














109

--------------------------------------------------------------------------------




REVOLVING COMMITMENT SCHEDULE
Lender
Revolving Commitment
JPMorgan Chase Bank, N.A.
$100,000,000
Wells Fargo Bank, N.A.
$75,000,000
Bank of America, N.A.
$65,000,000
U.S. Bank National Association
$35,000,000
City National Bank
$25,000,000
Total
$300,000,000








110

--------------------------------------------------------------------------------




Schedule 1.01(b)
Designated Account Debtors
AM CASTLE GROUP (including, but not limited to the following)
AM CASTLE MATERIALS (SHANGHAI) CO LTD
CASTLE METALS DE MEXICO SA


THYSSENKRUPP GROUP (including, but not limited to the following)
THYSSENKRUPP MATERIALS AUSTRALIA PTY LTD
THYSSENKRUPP AEROSPACE XIAN
THYSSENKRUPP MATERIALS CO., LTD - SUZHOU
THYSSENKRUPP MATERIALS KOREA CO., LTD
THYSSENKRUPP MATERIALS SHANGHAI


TW METALS GROUP (including, but not limited to the following)
TW METALS INDIA
TW METALS POLSKA SP ZOO


CONTINENTAL AUTOMOTIVE GROUP (including, but not limited to the following)
CONTINENTAL AUTOMOTIVE MEXICO
CONTINENTAL AUTOMOTIVE DO BRASIL LTDA.
CONTINENTAL TEVES CZECH REPUBLIC


RELIANCE GROUP
ALL METAL SERVICES MALAYSIA
AMI METALS AEROSERVICES ANKA
EVEREST METALS CO LTD (CHINA)


OTHERS
ACEROS FORTUNA SA DE CV
ALINOX SP. Z.O.O.
BTI METAL CENTER LTD
CALM ALUMINUM
EATON LTDA
EMBRAER-EMPRESA BRASILEIRA DE AERONAUTICA SA
EMBRAER S. A.
GARMCO PTE LTD
GOVERNMENT OF ISRAEL MINISTRY OF DEFENSE
KENWORTH MEXICANA, S.A. DE C.V.
KOREA AEROSPACE INDUSTRIES LTD.
KOREAN AIR
MARMON/KEYSTONE DE MEXICO
METALKOR INDUSTRIES LTD
PACKER YADPAZ
ROBERT BOSCH AUSTRALIA
SCOPE MTL TRADING & TECH SVCE
STARKE SINGAPORE PTE LTD
TAI-TUSAS AEROSPACE IND. INC.



111

--------------------------------------------------------------------------------




Schedule 1.01(c)
Significant Subsidiaries
Kaiser Aluminum Investments Company Kaiser Aluminum Fabricated Products, LLC
Kaiser Aluminum Washington, LLC
Kaiser Aluminum Alexco, LLC



112

--------------------------------------------------------------------------------




Schedule 1.01(d)
Reliance Account Debtors
AFFILIATED METALS INC
ALL METAL SERVICES FRANCE
ALL METAL SERVICES CHINA
ALL METAL SERVICES , LTD - UK
ALL METAL SERVICES MALAYSIA
ALUMINUM & STAINLESS INC.
AMERICAN METALS CORPORATION
AMI METALS AEROSERVICES ANKA
AMI METALS EUROPE
AMI METALS FRANCE SAS
AMI METALS INC
AMI METALS UK
BRALCO METALS
BRALCO METALS PACIFIC NW DIV
BRALCO METALS SOUTHWEST
CHATHAM STEEL CORP
CLAYTON METALS INC
EARLE M JORGENSEN COMPANY
EARLE M JORGENSEN (CANADA) INC
ENCORE METALS
EVEREST METALS CO LTD (CHINA)
HAGERTY STEEL ALUMINUM
LIEBOVICH BROS INC
METALCENTER INC
METALWEB
OLYMPIC METALS INC
PACIFIC METAL COMPANY
PHOENIX METALS COMPANY

113

--------------------------------------------------------------------------------




RELIANCE METAL CENTER
RELIANCE STEEL & ALUMINUM CO
SISKIN STEEL & SUPPLY CO
STEEL BAR CORP
TUBE SERVICE COMPANY
VIKING MATERIALS
YARDE METALS INC.



114

--------------------------------------------------------------------------------




Schedule 1.01(e)
Existing Loans
None



115

--------------------------------------------------------------------------------




Schedule 2.06(k)
Existing Letters of Credit
The Letters of Credit outstanding on the Effective Date are listed below:
JP Morgan Chase Letter of Credit No. L5LS-624174 In favor of Louisiana Dept. of
Labor
$850,000.00
JP Morgan Chase Letter of Credit No. L5LS-641916 In favor of Oklahoma Workers’
Compensation
$300,000.00
JP Morgan Chase Letter of Credit No. L5LS-641096 In favor of State of California
$299,652.00
JP Morgan Chase Letter of Credit No. L5LS-624999 In favor of Old Republic
Insurance Co.
$3,465,661.00
JP Morgan Chase Letter of Credit No. L5LS-650644 In favor of Arch Insurance
Company
$2,379,000.00
Total
$7,294,313.00




116

--------------------------------------------------------------------------------




Schedule 3.05 (a)
Real Property
Owned Real Property:
Owner
Property Location
KAW
Trentwood
15000 E. Euclid Ave.
Spokane Valley, WA 99216 (Spokane County)
KAIC
Mead Parcel 6 and 5
Mead, WA 99021 (Spokane County)
KAFP
Tennalum
309 Industrial Drive
Jackson, TN 38301 (Madison County)
KAFP
Newark
600 Kaiser Drive
Heath, Ohio 43056 (Licking County)
KAFP
Sherman
4300 Highway 75 South
Sherman, TX 75090 (Grayson County)
KAFP
Tulsa
4111 S. 74th E. Avenue
Tulsa, OK 74194 (Tulsa County)
KAFP
Bellwood
1901 Reymet Road
Richmond, VA 23237 (Chesterfield County)
KAFP
Los Angeles
6250 Bandini Blvd.
Commerce CA 90040-3168
KAFP
Florence
1547 Helton Drive
Florence, AL 35630






117

--------------------------------------------------------------------------------




Leased Real Property:
Tenant
Property Location
KAW
3401 N. Tschirley Road
Spokane Valley, WA 99216
KAFP
6573 W. Willis Road
Chandler, AZ 85226
KAFP
5205 Kaiser Drive
Kalamazoo, Michigan 49048
KAW
2425 Stevens Drive
Richland, WA 99352
KAFP
27422 Portola Parkway
Foothill Ranch, CA 92610
KAFP
31000 Telegraph Road, Suite 220
Bingham Farms, MI 48025
KAA
6250 W. Allison Road
Chandler, AZ 85226






118

--------------------------------------------------------------------------------




Schedule 3.05(b)
Intellectual Property


Patents
Grantor
Title of Patent
Jurisdiction
Date of Issuance/ Filing
Patent/ App Number
Kaiser Aluminum Fabricated Products, LLC
Aluminum-magnesium-scandium alloys with zinc and copper
USA
10/31/2000
6139653
Kaiser Aluminum Fabricated Products, LLC
Aluminum-magnesium-scandium alloys with zinc and copper
Germany
06/09/2004
60007882.5
Kaiser Aluminum Fabricated Products, LLC
Aluminum-magnesium-scandium alloys with zinc and copper
Great Britain
01/21/2004
1212473
Kaiser Aluminum Fabricated Products, LLC
Aluminum-magnesium-scandium alloys with zinc and copper
France
01/21/2004
1212473
Kaiser Aluminum Fabricated Products, LLC
Aluminum-magnesium-scandium alloys with zinc and copper
Canada
03/01/2005
2381332
Kaiser Aluminum Fabricated Products, LLC
Aluminum alloy useful for driveshaft assemblies and method of manufacturing
extruded tube of such alloy
USA
06/19/2001
6248189
Kaiser Aluminum Fabricated Products, LLC
High strength aluminum alloys and process for making the same
China
03/22/2006
App No. 20068017318
Kaiser Aluminum Fabricated Products, LLC
High strength aluminum alloys and process for making the same
Europe
03/22/2006
App. No. 06849740
Kaiser Aluminum Fabricated Products, LLC
High Strength, High Formability and Low Cost Aluminum Lithium Alloy
Brazil
10/23/2015F
102015026 954-4
Kaiser Aluminum Fabricated Products, LLC
High Strength, High Formability and Low Cost Aluminum Lithium Alloy
Canada
10/08/2015F
Not assigned
Kaiser Aluminum Fabricated Products, LLC
High Strength, High Formability and Low Cost Aluminum Lithium Alloy
China
10/26/2015F
Not assigned
Kaiser Aluminum Fabricated Products, LLC
High Strength, High Formability and Low Cost Aluminum Lithium Alloy
EPO
10/23/2015
1519/323.3
Kaiser Aluminum Fabricated Products, LLC
High Strength, High Formability and Low Cost Aluminum Lithium Alloy
India
10/19/2015F
5600/CHE/2015
Kaiser Aluminum Fabricated Products, LLC
High Strength, High Formability and Low Cost Aluminum Lithium Alloy
Rus.Fed
10/23/2015F
2015145771


119

--------------------------------------------------------------------------------




Kaiser Aluminum Fabricated Products, LLC
High Strength, High Formability and Low Cost Aluminum Lithium Alloy
USA
10/26/2015F
514/523.931
Kaiser Aluminum Fabricated Products, LLC
High Strength Aluminum Alloys and Process for Making Same
USA
12/29/2010F
12/980.874
Kaiser Aluminum Fabricated Products, LLC
Optimization and Control of Metallurgical Properties During Homogenization of an
Alloy
China
03/31/2012F
201210189768.9
Kaiser Aluminum Fabricated Products, LLC
Optimization and Control of Metallurgical Properties During Homogenization of an
Alloy
EPO
03/27/2012F
12161623.9
Kaiser Aluminum Fabricated Products, LLC
Optimization and Control of Metallurgical Properties During Homogenization of an
Alloy
USA
04/04/2011F
13/079,633
Kaiser Aluminum Fabricated Products, LLC
Ultra-Thick High Strength 7xxx Series Aluminum Alloy Products and Methods of
Making Such Products applications
USA
04/22/2013
13/867,682
Kaiser Aluminum Fabricated Products, LLC
High Strength 7xxx Series Aluminum Alloy Products and Methods of Making Such
Products applications
USA
06/01/2015
14/727,341






120

--------------------------------------------------------------------------------




Trademarks
Grantor
Trademark
Jurisdiction
Date of Registration/ Filing
Registration/ Serial Number
Kaiser Aluminum Fabricated Products, LLC
Precision Rod
USA
08/08/2006
3,127,295
Kaiser Aluminum Fabricated Products, LLC
Kaiser Select
USA
05/17/2005
2,952,651
Kaiser Aluminum Fabricated Products, LLC
T-Form
USA
04/20/2004
2834165
Kaiser Aluminum Fabricated Products, LLC
Tennalum and Design
USA
1/20/1998
2130244
Kaiser Aluminum Fabricated Products, LLC
Tennalum Preferred Employer Preferred Investment Preferred Supplier and Design
USA
1/27/1998
2132196
Kaiser Aluminum Fabricated Products, LLC
Tennalum
USA
01/07/1997
2028807
Kaiser Aluminum Fabricated Products, LLC
Kaiser T-Form
USA
12/9/1997
2120283
Kaiser Aluminum Fabricated Products, LLC
Precision Plate
USA
10/24/1989
1561785
Kaiser Aluminum Fabricated Products, LLC
Kaiser
USA
5/3/1977
1064817
Kaiser Aluminum Fabricated Products, LLC
Hi-Form
United Kingdom
4/30/1999
2052347
Kaiser Aluminum Fabricated Products, LLC
Kaiser
United Kingdom
 
854971
Kaiser Aluminum Fabricated Products, LLC
Hi-Form
Canada
1/22/1997
TMA469374
Kaiser Aluminum Fabricated Products, LLC
Precision Plate
Canada
2/5/1997
TMA470525
Kaiser Aluminum Fabricated Products, LLC
Kaiser
Canada
3/18/1966
TMA144408
Kaiser Aluminum Fabricated Products, LLC
Kaiser
Canada
3/18/1966
TMA144407
Kaiser Aluminum Fabricated Products, LLC
Kaiser
Europe
7/27/2004
(filing date)
3953651
Kaiser Aluminum Fabricated Products, LLC
Kaiser
Spain
1/31/1964
431540M


121

--------------------------------------------------------------------------------




Kaiser Aluminum Fabricated Products, LLC
Hi-Form
France
 
96606761
Kaiser Aluminum Fabricated Products, LLC
Hi-Form
Benelux
 
588424
Kaiser Aluminum Fabricated Products, LLC
Kaiser
Benelux
 
98542
Kaiser Aluminum Fabricated Products, LLC
Kaiser
Austria
12/13/1995
161489
Kaiser Aluminum Fabricated Products, LLC
Hi-Form
Japan
8/29/1997
4049234
Kaiser Aluminum Fabricated Products, LLC
Kaiser
Japan
2/17/1965
0667912
Kaiser Aluminum Fabricated Products, LLC
Kaiser
Germany
10/11/1996
39534136
Kaiser Aluminum Fabricated Products, LLC
Hi-Form
Germany
4/9/1996
39603085
Kaiser Aluminum Fabricated Products, LLC
Kaiser
Germany
8/8/1969
860036
Kaiser Aluminum Fabricated Products, LLC
Kaiser
Chile
10/1/1996
468710
Kaiser Aluminum Fabricated Products, LLC
Kaiser
Dominican Republic
9/23/2000
7476
Kaiser Aluminum Fabricated Products, LLC
Kaiser
European Community
7/27/2004
3935651
Kaiser Aluminum Fabricated Products, LLC
Kaiser
Mexico
10/4/1995
608668
Kaiser Aluminum Fabricated Products, LLC
Kaiser
South Korea
6/10/1997
364530
Kaiser Aluminum Fabricated Products, LLC
Kaiser
Ukraine
11/12/1999
13997
Kaiser Aluminum Fabricated Products, LLC
Kaiser
Venezuela
9/20/1995
P-205681
Kaiser Aluminum Fabricated Products, LLC
Kaiser
Germany
1/5/1955
669236
Kaiser Aluminum Fabricated Products, LLC
Hi-Form
Italy
5/14/1998
747152
Kaiser Aluminum Fabricated Products, LLC
KaiserSelect
USA
07/07/2015
4768982


122

--------------------------------------------------------------------------------




Kaiser Aluminum Fabricated Products, LLC
KaiserSelect
USA
07/07/2015
4768981
Kaiser Aluminum Fabricated Products, LLC
Kaiser Aluminum
USA
08/05/2014
4580604
Kaiser Aluminum Fabricated Products, LLC
MICRO-CHIP
USA
04/04/1961
0713375




123

--------------------------------------------------------------------------------




Schedule 3.06
Disclosed Matters
(a)
None.

(b)
None, except (i) as disclosed in the Company’s annual and quarterly reports
filed with the United States Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934 (the “34 Act”), or otherwise included in the
accruals and cost estimates disclosed in the Company’s 34 Act reports, and
(ii) a Notice of Penalty received from the Spokane Regional Clean Air Agency on
November 4, 2015 seeking to impose a $10,000 penalty.




124

--------------------------------------------------------------------------------




Schedule 3.12
Material Agreements
None.



125

--------------------------------------------------------------------------------




Schedule 3.14
Insurance
INSURANCE COVERAGE
POLICY NUMBER
POLICY PERIOD
UNDERWRITERS
LIMITS
DEDUCTIBLE/SIR (Self Insured Retention)
Marine Cargo
N04994097
5/1/15 -5/1/16
ACE/ INA
$10MM per any one conveyance (land, sea, air); $2M On-deck any one vessel
subject to on-deck bill of lading; $1.5M On-deck any one barge; $20K per any one
package by mail or parcel post; $20k Any one exhibition/ trade fair
$100K per each occurrence
Aviation Products Liability
 SIHL1-447U UA00004919AV15A NQP4031331 AVT001787(15) QML0000010
5/1/15 - 5/1/16
USAIG - (50% of Primary Share) XL (15% primary share) W. Brown - Catlin
Insurance Company (15% primary share) AXA - (10% of Primary share) QBE - (10% of
Primary share)
$350MM Products Liability Aggregate (A) $125MM Grounding Liability Aggregate (B)
$350MM Combined Single Limit both coverages (A&B) Aggregate $25MM Non-owned
Aircraft Liability each Occurrence (maximum of 40 passenger seats)
None
Aviation Products Liability - Excess
C4X000000800
5/1/15 - 5/1/16
SwissRe - 100%
SwissRe provides $150M Excess of Primary $350M
None
Property Coverage (Canadian location included, but policy #’s differ)
PPR09258762-08 PGLN09169830 CPD12128-03 013113050 10F150945-2015-1
5/1/15 - 5/1/16
Zurich American Insurance Company - (25% share) ACE American Insurance Company -
(23.5% Share) HDI-Gerling America Insurance Co. - (12.5% share) Lexington
Insurance Company - (24% share) General Security Indemnity Co of Arizona (Scor
Re) - (15% share)
“$400MM Per Occ., Combined Property Damage / Business Interruption. $100MM
Earthquake, annual aggregate, except California $20MM California Earthquake,
annual aggregate $100MM Flood, annual aggregate, except Zone A or High Hazard
Flood $5MM Flood, annual aggregate for Zone A or High Hazard Flood”
“$2.5 MM per Occ., except: CA Quake: 5% of TIV (subject to $2.5MM minimum)
Windstorm 2% TIV (subject to $2.5MM minimum) Foothill Ranch location: $25K
w/$250k EQ”
General Liability
065463583
12/1/14-12/1/15
Lexington Insurance Company
$1MM each Occurrence; $2MM General Aggregate $2MM Products/ Completed Operations
aggregate limit $1MM Personal Injury/Advertising Injury $1MM/$2MM Employee
Benefits Liability [each Occ/Agg] Defense costs DO NOT erode the limits
described above
$500K SIR
Defense costs doerode the SIR
Auto Liability
71CAB4966405
12/1/14-12/1/15
Arch Insurance
$1MM ea. Occurrence Combined Single Limit $1MM Uninsured/ Underinsured - $5K Med
Payments $1MM Hired or Borrowed; $1MM Non-owned auto
$2,500 Physical Damage
Workers’ Comp/Employers Liability (EL)
71WCI4966205
12/1/14-12/1/15
Arch Insurance
Statutory WC Benefits EL: $1MM Bodily Injury each Accident EL: $1MM Bodily
Injury by Disease - Each Employee Excludes: States of Ohio and Washington
$500K Deductible


126

--------------------------------------------------------------------------------




Excess Workers’ Comp/Employers Liability (EL)
71WCX-496-6305
12/1/14-12/1/15
Arch Insurance
WC - Statutory / EL - $1MM Covered States: Ohio & Washington
$500K SIR
Excess Liability
065463246
12/1/14-12/1/15
Lexington Insurance Company
$25MM per Occurrence/Aggregate excess of GL
 
 
EXC1911643
12/1/14-12/1/15
Great American Assurance Co. (ACIS)
$25MM occ/agg xs of underlying
 
 
NAMCA1400106
12/1/14-12/1/15
XL Group
$25MM occ/agg xs of underlying
 
 
25860329
12/1/14-12/1/15
AIG Europe Limited
$25MM occ/agg xs of underlying
 
Punitive Damages
16196265
12/1/14-12/1/15
American International Reassurance Co, (AIG)
$25MM per Occurrence/Aggregate excess of GL
 
 
EXC 1492500
12/1/14-12/1/15
Great American
$25 MM occ/agg xs of underlying
 
Foreign Difference In Conditions (DIC) pkg
PHFD37928380
12/1/14-12/1/15
ACE
Gap Coverage (GL, Auto, WC) for foreign premises GL: $1M each Occurrence / $2M
General Aggregate Auto: $1M Combined Single Limit FVWC: Employers Liability
$1M/$1M/$1M
None
Directors & Officers Liability (Primary)
01-910-73-56
12/1/14-12/1/15
National Union (AIG)
$10 MM
$0 Non-Indemnifiable
$500K Indemnifiable
$500K securities claims
Excess D&O
105711233
12/1/14-12/1/15
St Paul Travelers
$10 MM xs $10 MM
 
Excess D&O
72 DA 0233825 14
12/1/14-12/1/15
Hartford
$10 MM xs $20 MM
 
Excess D&O
CUG37199
12/1/14-12/1/15
Old Republic
$10 MM xs $30 MM
 
Excess Side A D&O
8208-6838
12/1/14-12/1/15
Chubb
$10MM xs $40 MM
 
Employment Practices Liability
01-917-78-76
12/1/14-12/1/15
National Union (AIG)
$3MM
$250K
Corporate Fiduciary
8221-4392
12/1/14-12/1/15
Chubb
$10 MM
$25K
Excess Corporate Fiduciary Liability
105709564
12/1/14-12/1/15
St Paul Travelers
$5 MM xs 10 MM
N/A
Executive Risk
17-723-839
12/1/13-12/1/16
National Union (AIG)
$20 MM
NIL
(K&R)
 
 
 
 
 
Commercial Crime
01-910-73-08
12/1/14-12/1/15
National Union (AIG)
$10 MM
$100K per Occurrence
LONG-TERM AND RUN-OFF POLICIES
 
 
 
 
 
Clean-Up Cost
EPP1956642
10/7/04-10/7/34
American Int’l Specialty Ins.
$18MM Limit for Clean-up Costs of Pollutants identified in Remedial Plan
 
Cap. Ins
 
 
 
Mead Location (Named Insured: Mead SPL Site Custorial Trust under Custorial
Trust Agreement dated October 7, 2004)
 








127

--------------------------------------------------------------------------------




Schedule 3.15
Capitalization and Subsidiaries
(a)
 
Name
The Borrower’s Ownership
in the Significant Subsidiary
Kaiser Aluminum Investments Company (“KAIC”)
100% directly owned by Kaiser Aluminum Corporation (the “ Company “)
Kaiser Aluminum Fabricated Products, LLC (“KAFP”)
100% directly owned by KAIC and 100% indirectly owned by the Company
Kaiser Aluminum Washington, LLC
100% directly owned by KAFP and 100% indirectly owned by the Company
Kaiser Aluminum Alexco, LLC
100% directly owned by KAFP and 100% indirectly owned by the Company
(b)
 
- Equity Interests of KAIC
 
Class of Stock
Shareholder Name and Ownership Interest
Common
100% directly owned by the Company
- Equity Interests of Kaiser Aluminum Fabricated Products, LLC
 
Class of Stock
Member Name and Ownership Interest
N/A
100% directly owned by KAIC and 100% indirectly owned by the Company
- Equity Interests of Kaiser Aluminum Washington, LLC
 
Class of Stock
Member Name and Ownership Interest
N/A
100% directly owned by KAFP and 100% indirectly owned by the Company
- Equity Interests of Kaiser Aluminum Alexco, LLC
 
Class of Stock
Member Name and Ownership Interest
N/A
100% directly owned by KAFP and 100% indirectly owned by the Company
(c)
 
Name
Type of Entity
Kaiser Aluminum Corporation
Corporation
Kaiser Aluminum Investments Company
Corporation
Kaiser Aluminum Fabricated Products, LLC
Limited Liability Company
Kaiser Aluminum Washington, LLC
Limited Liability Company
Kaiser Aluminum Alexco, LLC
Limited Liability Company








128

--------------------------------------------------------------------------------




Schedule 6.01(b)
Existing Indebtedness
1.
Senior notes in the aggregate principal amount of $197.8 million at October 31,
2015 issued pursuant to an Indenture by and between the Company and Wells Fargo
Bank, National Association, as trustee, in May 2012. The notes bear a stated
interest rate of 8.25% per annum which is payable semi-annually in arrears on
June 1 and December 1 of each year. The notes will mature on June 1, 2020,
subject to earlier repurchase or conversion.




129

--------------------------------------------------------------------------------




Schedule 6.01(e)
Existing Purchase Money Debt and Capital Lease Obligations
1.
Capital leases for equipment at the Spokane, Washington facility with
liabilities at October 31, 2015 totaling $155,602.




130

--------------------------------------------------------------------------------




Schedule 6.02
Existing Liens
None.







131

--------------------------------------------------------------------------------




Schedule 6.04
Existing Investments
1.
Investments related to Kaiser Aluminum Fabricated Products Restoration Plan held
at Fidelity Investments as trustee for the plan.

2.
Cash deposits placed with the State of Washington or with financial
institution(s) on behalf of the State of Washington to fund, or provide
financial assurance of the ability of Kaiser Aluminum Fabricated Products, LLC
and Kaiser Aluminum Washington, LLC to fund, workers’ compensation claims and
workers’ compensation pensions.

3.
Workers’ compensation related escrow deposits with Broadspire, Arch, and Old
Republic.

4.
JPM Chase deposits for cash collateralized LCs.

5.
Cash deposit with Southwest Gas (supplier of natural gas to the 6250 W. Allison
Road, Chandler, Arizona facility).




132

--------------------------------------------------------------------------------




Schedule 6.10
Existing Restrictions
None.







133